


Exhibit 10.69

 

LEASE AGREEMENT

 

Between

 

BANK OF AMERICA, N.A.

 

as Tenant

 

and

 

FIRST STATES INVESTORS 4100A, LLC

 

as Landlord

 

Dated as of September 24, 2003

 

Leased Property:  74 Group “A” Properties Located in North Carolina

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS:

1

 

 

 

2.

DEMISE; TITLE; CONDITION:

7

 

 

 

3.

TERM; RENEWAL OPTION:

8

 

 

 

4.

RENT:

9

 

 

 

5.

USE:

12

 

 

 

6.

NET LEASE; NONTERMINABILITY:

12

 

 

 

7.

TAXES AND OTHER CHARGES; LAW AND AGREEMENTS:

14

 

 

 

8.

LIENS:

15

 

 

 

9.

INDEMNIFICATION; FEES AND EXPENSES:

16

 

 

 

10.

ENVIRONMENTAL MATTERS:

16

 

 

 

11.

MAINTENANCE AND REPAIR:

20

 

 

 

12.

ALTERATIONS AND ADDITIONS:

20

 

 

 

13.

CONDEMNATION AND CASUALTY:

23

 

 

 

14.

INSURANCE:

27

 

 

 

15.

FlNANCIAL STATEMENTS:

30

 

 

 

16.

RIGHT OF FIRST REFUSAL:

31

 

 

 

17.

PURCHASE PROCEDURE:

32

 

 

 

18.

INTENTIONALLY OMITTED.

32

 

 

 

19.

QUIET ENJOYMENT:

32

 

 

 

20.

TERMINATION:

33

 

 

 

21.

SUBLETTING; ASSIGNMENT:

33

 

 

 

22.

ADVANCES BY LANDLORD:

34

 

 

 

23.

CONDITIONAL LIMITATIONS - EVENTS OF DEFAULT AND REMEDIES:

34

 

i

--------------------------------------------------------------------------------


 

24.

NOTICES:

38

 

 

 

25.

ESTOPPEL CERTIFICATES:

40

 

 

 

26.

NO MERGER:

40

 

 

 

27.

SURRENDER:

40

 

 

 

28.

SEPARABILITY:

41

 

 

 

29.

BINDING EFFECT; MERGER, CONSOLIDATION AND DISPOSAL OF ASSETS:

41

 

 

 

30.

SHOWING:

41

 

 

 

31.

NATURE OF LANDLORD’S OBLIGATIONS:

42

 

 

 

32.

SUBORDINATION:

42

 

 

 

33.

ARBITRATION:

42

 

 

 

34.

GRANTING OF EASEMENTS, ETC.:

46

 

 

 

35.

WAIVER OF TRIAL BY JURY

47

 

 

 

36.

RECORDING OF LEASE

47

 

 

 

37.

MISCELLANEOUS:

48

 

 

 

38.

TERMINATION OF ORIGINAL LEASE:

48

 

SCHEDULE A

DESCRIPTION OF LEASED PROPERTY; BASIC RENT SCHEDULE

SCHEDULE B

INTENTIONALLY OMITTED

SCHEDULE C

TERMINATION VALUES

SCHEDULE D

FORM OF ESTOPPEL CERTIFICATE

SCHEDULE E

PERMITTED ENCUMBRANCES

SCHEDULE F

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

ii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is dated as of September     , 2003, between
FIRST STATES INVESTORS 4100A, LLC (“Landlord”), a Delaware limited liability
company, having an office c/o First States Group, L.P., 1725 The Fairway,
Jenkintown, Pennsylvania 19046, and BANK OF AMERICA, N.A. (“Tenant”), a national
banking association organized under the laws of the United States, having an
office at 100 North Tryon Street, 52nd Floor, Charlotte, North Carolina 28255.

 

BACKGROUND OF AGREEMENT

 

WHEREAS, NCNB National Bank of North Carolina (the predecessor in interest to
Tenant) and PREFCO III Limited Partnership (the predecessor in interest to
PREFCO III Realty LLC) (“Prefco”) were parties to a certain Lease dated as of
December 1, 1988 (as heretofore amended or modified, the “Original Lease”); and

 

WHEREAS, First States Group, L.P. has acquired the interest of Prefco, as
landlord, in and to the Original Lease, and, with respect to the Leased Property
hereinafter described in Article 2, has assigned such interest to Landlord; and

 

WHEREAS, Landlord has also acquired from Liberty North Carolina Inc. (the
“Remainderman”) the interest of the Remainderman in the Leased Property, so that
Landlord owns the entire fee interest in the land and improvements that
constitute the Leased Property; and

 

WHEREAS, Landlord and Tenant desire to terminate the Original Lease as it
pertains to the Leased Property and enter into this Lease for the purpose of
setting forth their agreement respecting the Leased Property, all as more fully
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound, Landlord and Tenant covenant and
agree as follows:

 


1.             DEFINITIONS:


 

As used in this Lease the following terms have the meanings set forth below. 
Defined terms used in the Background of Agreement above, but not defined below,
shall have the meanings set forth in the Original Lease:

 

“AAA” shall have the meaning given to that term in Paragraph (d) of Article 33
hereof.

 

“Additional Improvements” shall have the meaning given to that term in Paragraph
(a) of Article 12 hereof.

 

“Additional Rent” shall have the meaning given to that term in Paragraph (c) of
Article 4 hereof.

 

--------------------------------------------------------------------------------


 

“Affiliate” or “Affiliates” means any person or entity controlling, controlled
by, or under common control with another such person or entity.  “Control” as
used herein shall mean the possession, direct or indirect, or the power to
direct or cause the direction, of the management and policies of such controlled
person or entity.  The ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities of, or possession of the right to vote
in, the ordinary direction of its affairs, more than fifty percent (50%) of the
voting interest in, any person or entity shall be presumed to constitute such
control.  In the case of Landlord (if Landlord is a partnership), the term
Affiliate shall also include any person or entity controlling or controlled by
or under common control with any general partner of Landlord or any general
partner of Landlord’s general partner.

 

“Aggregate FMRV Rent” shall have the meaning given to that term in Paragraph
(e)(i) of Article 4 hereof.

 

“Alteration Threshold” shall have the meaning given to that term in
Paragraph (a) of Article 12 hereof.

 

“Applicable Rate” shall mean an annual rate of interest equal to the lesser of
(i) the Prime Rate plus two percent (2%) and (ii) the maximum contract interest
rate per annum allowed by North Carolina law.

 

“Appraiser” shall mean an independent professional real estate appraiser, MAI or
equivalent, with at least ten (10) years’ experience appraising commercial real
estate comparable to the Leased Property, who shall be associated with a
nationally-recognized real estate services firm offering appraisal services,
with local offices in the region where the Leased Property is located, and which
firm is not under contract with or otherwise so associated with either Landlord
or Tenant as to reasonably impair its or their ability to render impartial
judgments (it being agreed that an Appraiser that performs residential or
commercial property appraisals for Tenant in Tenant’s capacity as a mortgage
lender shall not be disqualified from serving as an Appraiser solely as a result
of such other relationship with Tenant).

 

“Approval Matter” shall have the meaning given to that term in Paragraph
(b)(ii) of Article 33 hereof.

 

“Arbitration Notice” shall have the meaning given to that term in Paragraph
(b)(i) of Article 33 hereof.

 

“Bankruptcy Act” shall mean Title 11 of the United States Code and any other
Federal insolvency or similar law, now or hereafter in effect.

 

“Base Price Index” shall mean the CPI for September 2003.

 

“Basic Rent” shall have the meaning given to that term in Paragraph (a) of
Article 4 hereof.

 

“Binding ADR Dispute” shall have the meaning given to that term in Paragraph
(b)(ii) of Article 33 hereof.

 

2

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day except Saturdays, Sundays, the days observed
by the Federal, Commonwealth of Pennsylvania or State of North Carolina
governments as public holidays, and days which Tenant observes as regularly
scheduled bank holidays.

 

“Casualty” shall have the meaning given to that term in Paragraph (a) of
Article 13 hereof.

 

“CPI” shall mean the Consumer Price Index published by the Bureau of Labor
Statistics of the United States Department of Labor for “All Urban Consumers” in
the table entitled “Consumer Price Index: United States City Average,” or any
successor index thereto, all Items (1982-84=100) for the calendar year in
question.  In the event that the CPI is converted to a different standard
reference base or otherwise revised, the determination of amounts hereunder to
be determined by reference to the CPI shall be made with the use of such
conversion factor, formula or table for converting the CPI as may be published
by the Bureau of Labor Statistics or, if not so published, then with the use of
such conversion factor, formula or table as may be published by
Prentice-Hall, Inc. or any other nationally recognized publisher of similar
statistical information, or if a conversion factor, formula or table is
unavailable, Landlord and Tenant shall agree on another method to adjust the
CPI, or any successor thereto, to the figure that would have been arrived at had
the manner of computing the CPI in effect on the date of this Lease not been
altered. If Landlord and Tenant fail to agree upon a conversion factor, formula,
table or other method, the matter will be submitted for resolution by a
nationally recognized firm of certified public accountants selected by Landlord
and approved by Tenant, which approval shall not be unreasonably withheld, at
Tenant’s expense.

 

“Commencement Date” shall mean September     , 2003, or such later date as
Landlord shall acquire title to the Leased Property from Prefco.

 

“Condemnation” shall have the meaning given to that term in Paragraph (a) of
Article 13 hereof.

 

“Contaminated Property” shall have the meaning given to that term in Paragraph
(e) of Article 10 hereof.

 

“Depository” shall have the meaning given to that term in Paragraph (d) of
Article 13 hereof.

 

“Environmental Laws” shall mean and include the Resource Conservation and
Recovery Act, as amended by the Hazardous and Solid Waste Amendments of 1984,
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended by the Superfund Amendments and Reauthorization Act of 1986, the
Hazardous Materials Transportation Act, the Toxic Substances Control Act, Clean
Air Act, the Federal Insecticide, Fungicide and Rodenticide Act and all
applicable federal, state and local environmental laws, ordinances, rules,
regulations and publications, as any of the foregoing may have been or may be
from time to time amended, supplemented or supplanted, and any other federal,
state or local laws, ordinances, rules, regulations and publications, now or
hereafter existing relating to regulation or control of toxic or hazardous
substances or materials.

 

3

--------------------------------------------------------------------------------


 

“Equipment” shall have the meaning given to that term in Article 2 hereof, but
shall not include any Tenant’s Equipment.

 

“Event of Default” shall have the meaning given that term in Paragraph (a) of
Article 23 hereof.

 

“Fair Market Purchase Value” shall mean the fair market purchase sale value, as
of the date the determination is made, that would be obtained in an arm’s-length
purchase and sale agreement between an informed and willing seller and an
informed and willing buyer, neither of whom is under any compulsion to enter
into such transaction.

 

“Fair Market Rental Value” shall mean the fair market rental value, as of the
date the determination is made, that would be obtained in an arm’s-length bond
net lease between an informed and willing tenant (other than a tenant in
possession) and an informed and willing landlord, neither of whom is under any
compulsion to enter into such transaction, for properties comparable in size,
location and quality to the Leased Property, for an equivalent term.  Such Fair
Market Rental Value shall be calculated assuming that (i) the Leased Property is
in the condition and state of repair required under the Lease, (ii) Tenant is in
compliance with the requirements of the Lease and (iii) Tenant will accept the
Leased Property in “AS-IS” condition.

 

“FDIC” shall have the meaning given to that term in Paragraph (a) of Article 15
hereof.

 

“Force Majeure Events” means events beyond Landlord’s or Tenant’s (as the case
may be) control, which shall include, without limitation, all labor disputes,
governmental regulations or controls, war, fire or other casualty, inability to
obtain any material or services, acts of God, or any other cause not within the
reasonable control of Landlord or Tenant (as the case may be).

 

“Governmental Authority” means the United States, the state, county, city and
political subdivision in which a Leased Property is located or that exercises
jurisdiction over a Leased Property, Landlord or Tenant, and any agency,
department, commission, board, bureau or instrumentality of any of the foregoing
that exercises jurisdiction over a Leased Property, Landlord or Tenant.

 

“Hazardous Substance” shall mean and include any, each and all substances or
materials regulated pursuant to any Environmental Laws, including, but not
limited to, any such substance, emission or material now or hereafter defined as
or deemed to be a regulated substance, hazardous substance, toxic substance,
pesticide, hazardous waste or any similar or like classification or
categorization, thereunder.

 

“Improvements” shall have the meaning given to that term in Article 2 hereof.

 

“Indemnitee” shall have the meaning given to that term in Paragraph (g) of
Article 10 hereof.

 

“Initial Term” shall have the meaning given to that term in Paragraph (a) of
Article 3 hereof.

 

4

--------------------------------------------------------------------------------


 

“JAMS” shall mean Judicial Arbitration & Mediation Services, Inc.

 

“Land” shall have the meaning given to that term in Article 2 hereof.

 

“Landlord’s mortgagee” shall mean any institutional lender that holds a mortgage
or deed of trust given by Landlord which encumbers Landlord’s interest in the
Leased Property.

 

“Leased Property” shall have the meaning given to that term in Article 2
hereof.  Each time there is an addition to, substitution, subtraction from or
other change in the configuration of the Leased Property as herein provided,
including, without limitation, pursuant to Article 13(c) (Casualty or
Condemnation) and Article 16 (Purchase and Sale), Landlord and Tenant shall
execute an amendment to Schedule A of this Lease.

 

“Legal Requirements” means any law, statute, ordinance, order, rule, regulation
or requirement of a Governmental Authority.

 

“Litigating Party” shall have the meaning given to that term in Paragraph (f) of
Section 23 hereof.

 

“Major Dispute” shall have the meaning given to that term in Paragraph
(b)(iii) of Article 33 hereof.

 

“Maximum Renewal Term Basic Rent” shall have the meaning given to that term in
Paragraph (e)(i) of Article 4 hereof.

 

“Net Award” shall mean the entire award, compensation, insurance proceeds or
other payment, if any, on account of any Condemnation or Casualty, less any
expenses (including, but not limited to, reasonable attorneys’ fees and
expenses) incurred by Landlord in collecting such award, compensation, insurance
proceeds or other payment and not paid (or reimbursed to Landlord) by Tenant
pursuant to Article 13 hereof.

 

“OCC” shall have the meaning given to that term in Paragraph (a) of Article 15
hereof.

 

“OTS” shall have the meaning given to that term in Paragraph (a) of Article 15
hereof.

 

“Permitted Encumbrances” shall mean, with respect to the Leased Property:
(a) rights reserved to or vested in any public authority by the terms of any
right, power, franchise, grant, license, permit or provision of law affecting
the Leased Property, to (i) terminate such right, power, franchise, license or
permit, provided that the exercise of such right would not materially impair the
use of the Leased Property or materially and adversely affect the value thereof,
or (ii) purchase, condemn, appropriate or recapture, or designate a purchaser
of, the Leased Property or any portion thereof; (b) any liens thereon for taxes,
assessments, fees and other governmental and similar charges referred to in
Article 7 of this Lease, and any liens of mechanics, materialmen and laborers
for work or services performed or material furnished in connection with the
Leased Property, which are not due and payable, or which are not delinquent to
the extent that penalties for nonpayment may be assessed, or the

 

5

--------------------------------------------------------------------------------


 

amount or validity of which are being contested as permitted by Paragraph (d) of
Article 7 hereof; (c) easements, rights-of-way, servitudes, restrictions and
other minor defects, encumbrances and irregularities in the title to the Leased
Property which do not materially impair the use of the Leased Property or
materially and adversely affect the value thereof; (d) rights reserved to or
vested in any public authority to control or regulate or use the Leased
Property, which rights do not materially impair the.  use of the Leased Property
or materially and adversely affect the value thereof; (e) any mortgage affecting
Landlord’s interest in the Leased Property and any assignment of this Lease as
further security for the note or notes secured thereby; and (f) the matters
affecting title set forth in Schedule E hereto.

 

“Prime Rate” shall mean the “prime rate” announced by Bank of America, N.A., or
its successor, from time to time (or if the Prime Rate is discontinued, the rate
announced as that being charged to said bank’s most credit-worthy commercial
borrowers).

 

“Renewal Option(s)” shall have the meaning given to that term in Paragraph
(b) of Article 3 hereof.

 

“Renewal Option Notice Date” shall mean, with respect to a Renewal Option, the
date on which Tenant sends written notice of exercise of such Renewal Option to
Landlord as provided in Paragraph (c) of Article 4 hereof.

 

“Renewal Property” shall have the meaning given to that term in Paragraph (b) of
Article 3 hereof.

 

“Renewal Term(s)” shall have the meaning given to that term in Paragraph (b) of
Article 3 hereof.

 

“Rent” means annual Basic Rent and Additional Rent.

 

“Rent Payment Date” shall have the meaning given to that term in Paragraph
(a) of Article 4 hereof.

 

“Requesting Party” shall have the meaning given to that term in Paragraph
(a)(i) of Article 33 hereof.

 

“Responding Party” shall have the meaning given to that term in Paragraph
(a)(i) of Article 33 hereof.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Tenant’s Equipment” shall mean computer systems, automated teller machines,
bank security systems including closed circuit television systems, safe deposit
boxes, modular vaults, teller equipment, counters (excluding undercounter steel
and equipment), shelving, signs, surrounds, modular furniture, furniture,
drive-up motor bank equipment, satellite communications equipment including
antennas, trade fixtures, machinery, equipment and other property of Tenant now
or hereafter used or useful in connection with Tenant’s business.

 

6

--------------------------------------------------------------------------------


 

“Tenant’s Minimum Credit Rating” shall have the meaning given to that term in
Paragraph (e)(i) of Article 10 hereof.

 

“Tenant’s Loss” shall have the meaning given to that term in Paragraph (a) of
Article 13 hereof.

 

“Term” shall mean the Initial Term, plus any Renewal Term which may be effected
pursuant to Article 3 hereof.

 

“Termination Date” shall have the meaning given to that term in Paragraph (c) of
Article 13 hereof.

 

“Termination Value” shall have the meaning given to that term in
Paragraph (c) of Article 13 hereof.

 

“Third Party Offer” shall have the meaning given to that term in Article 16
hereof.

 


2.             DEMISE; TITLE; CONDITION:

 

In consideration of the agreements and provisions of this Lease hereinafter
stipulated to be observed and performed by Tenant, Landlord hereby demises and
lets to Tenant, and Tenant hereby leases from Landlord, subject to the terms and
conditions hereinafter set forth, for the term described in Article 3 hereof,
those certain parcels of land (the “Land”) described in Schedule A annexed
hereto, together with all buildings, structures and improvements (the
“Improvements”) thereon, and all easements and appurtenances thereto, and all
other facilities, fixtures, machinery, apparatus, installations, equipment and
other property used in connection with the maintenance and operation of the
Improvements, including, but not limited to, all heating, ventilating, air
conditioning, plumbing, and electrical equipment, lighting and lighting
equipment, elevators and escalators, non-bank security systems, vault doors,
teller counters, cages and undercounter steel, drive-up motor bank facilities,
night depository boxes, security system wiring, utility lines, refuse
facilities, waste removal systems, generators, transformers, cooling towers,
maintenance depots, power plants, storage tanks, fire pumps, fire control,
sprinkler and stand pipe systems, emergency power and automatic transfer
switches, air conditioning units, building and site controls, sewerage
facilities, automated mail distribution systems and all associated piping,
wiring, conduits, feeders, tracks, plumbing, drainage facilities and all other
property owned by Landlord and now or hereafter located on the Land and used or
procured for use in connection with the Improvements (collectively the
“Equipment”; the Land, the Improvements and the Equipment being hereinafter
referred to individually or collectively from time to time as the context
requires as the “Leased Property”).  The Leased Property shall exclude Tenant’s
Equipment, which is, and shall remain, the property of Tenant.

 

The Leased Property is demised and let in its present condition without
representation or warranty by Landlord, subject to (a) the rights of any parties
in possession thereof, (b) the Permitted Encumbrances, (c) any state of facts
which an accurate survey or physical inspection might show, (d) all applicable
laws, rules, regulations, ordinances and restrictions now in effect, and (e) any
violations of such laws, rules, regulations, ordinances and restrictions which
may

 

7

--------------------------------------------------------------------------------


 

exist at the commencement of the Term of this Lease.  Tenant has examined the
Leased Property and has found the same to be satisfactory.

 

Tenant acknowledges that Tenant is fully familiar with the physical condition of
the Leased Property and that Landlord makes no representation or warranty,
express or implied, with respect to same or the location, use, description,
design, merchantability, fitness for use for a particular purpose, condition or
durability thereof, or as to quality of the material or workmanship therein, or
otherwise; and all risks incidental to the Leased Property shall be borne by
Tenant to the extent of matters which arise during the Term of this Lease. 
Landlord leases and Tenant accepts the Leased Property as is with all faults and
in the event of any defect or deficiency of any nature in the Leased Property or
any fixture or other item constituting a portion thereof, whether patent or
latent, neither Landlord nor Landlord’s mortgagee shall have any responsibility
or liability with respect thereto.  THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN
NEGOTIATED AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION BY LANDLORD
OF, AND LANDLORD DOES HEREBY DISCLAIM ANY AND ALL WARRANTIES BY LANDLORD,
EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PROPERTY OR ANY FIXTURE OR OTHER
ITEM CONSTITUTING A PORTION THEREOF, WHETHER ARISING PURSUANT TO THE
UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR
OTHERWISE.

 


3.             TERM; RENEWAL OPTION:


 

(a)           Subject to the provisions hereof, Tenant shall have and hold the
Leased Property for an initial term (“Initial Term”) which shall begin on the
Commencement Date and shall end on the last day of the month in which the
twentieth (20th) anniversary of the Commencement Date occurs.  Except as
otherwise expressly noted, the Term of this Lease shall also include any Renewal
Term(s) properly exercised by Tenant as hereinafter provided.

 

(b)           Provided that no Event of Default shall have occurred and be
continuing and subject to the conditions hereinafter set forth, Tenant is hereby
granted options (individually, a “Renewal Option” and, collectively, the
“Renewal Options”) to renew the Term of this Lease for one or more Leased
Properties which remain subject to this Lease at the time of notice and at the
time of renewal (each Leased Property for which a Renewal Option is exercised by
Tenant, a “Renewal Property”; and if more than one, the “Renewal Properties”)
for up to thirty (30) years in consecutive periods of not less than five
(5) years (nor more than ten (10) years) each, as determined by Tenant in its
sole discretion (individually, a “Renewal Term” and collectively the “Renewal
Terms”); provided that the Term of this Lease shall not extend for more than
fifty (50) years, beginning on the Commencement Date of this Lease.  Tenant
shall not have the right to exercise its option to renew this Lease for any one
or more Renewal Properties for more than one (1) Renewal Term at a time.  All of
the terms, conditions, covenants and agreements contained herein shall continue
with equal force and effect with respect to any Renewal Terms created by the
proper exercise by Tenant of its option to renew as contained herein; provided
that the Basic Rent for each Renewal Property shall be determined as provided in
Paragraph (e) of Article 4 below.

 

8

--------------------------------------------------------------------------------

 

(c)           The first Renewal Term shall commence at the expiration of the
Initial Term, and each subsequent Renewal Term shall commence at the expiration
of the prior Renewal Term.  Tenant shall exercise its options to renew, if at
all, by delivering notice of such election to Landlord not later than twelve
(12) months prior to the expiration of the Initial Term or the expiration of the
then current Renewal Term, as the case may be.  IN ORDER TO PREVENT TENANT’S
INADVERTENT FORFEITURE OF ANY THEN REMAINING RENEWAL OPTION, IF TENANT SHALL
FAIL TO TIMELY EXERCISE ANY AVAILABLE RENEWAL OPTION, TENANT’S RIGHT TO EXERCISE
SUCH RENEWAL OPTION SHALL NOT LAPSE UNTIL LANDLORD SHALL DELIVER TO TENANT
WRITTEN NOTICE THAT SUCH NOTICE OF EXERCISE HAS NOT BEEN DELIVERED AND TENANT
SHALL THEREAFTER FAIL TO EXERCISE SUCH RENEWAL OPTION WITHIN TEN (10) DAYS
FOLLOWING THE DELIVERY OF SUCH NOTICE.

 


4.             RENT:


 

(a)           Basic Rent.  Beginning on the Commencement Date and continuing
throughout the Term of this Lease, Tenant shall pay to Landlord the annual basic
rent provided for in Schedule A annexed hereto (“Basic Rent”), in advance, on
October 1 of each year (the “Rent Payment Date”).  Tenant shall pay to Landlord
all Basic Rent and (to the extent payable to Landlord) and Additional Rent by
wire transfer of federal funds or collected funds immediately available to
Landlord on the dates when rent is due, at Landlord’s address set forth above,
or at such other place in the continental United States as Landlord may from
time to time designate.  In the event that a Leased Property ceases to be
subject to this Lease and, as a result thereof, Tenant’s obligation to pay Basic
Rent with respect thereto terminates as herein provided, effective as of the
date the of such termination, the Basic Rent payable by Tenant hereunder shall
be reduced by the percentage allocated to the removed Leased Property on
Schedule A annexed hereto.  Whenever during the Term a Leased Property is added
to or removed from this Lease as herein provided, Landlord and Tenant shall
amend Schedule A to reflect such addition or removal and to reallocate the Basic
Rent among the Leased Properties then subject to this Lease.

 

(b)           Holidays.  If any Rent Payment Date falls on a day which is not a
Business Day, Basic Rent shall be due and payable on the next succeeding
Business Day without interest or penalty if paid on such Business Day.

 

(c)           Additional Rent.  All amounts which Tenant is required to pay or
discharge pursuant to this Lease in addition to Basic Rent (including any amount
payable as the purchase price for the Leased Property pursuant to any provision
hereof or as liquidated damages pursuant to paragraph (c) of Article 23)
together with any interest or penalty which may be added for late payment
thereof, shall constitute additional rent hereunder (“Additional Rent”). In the
event of any failure by Tenant to pay or discharge any such amount, Landlord
shall have all rights, powers and remedies provided for herein or by law or
otherwise in the case of nonpayment of Basic Rent. Tenant may pay Additional
Rent directly to the person entitled thereto.

 

(d)           Late Charge.  Tenant recognizes that late payment of any Rent will
result in administrative and other expense to Landlord.  Therefore, other
remedies for nonpayment of Rent notwithstanding, (i) in the event any
installment of Basic Rent is not received by Landlord

 

9

--------------------------------------------------------------------------------


 

on or before the fifth (5th) day following the Rent Payment Date, and such
amount shall remain unpaid for more than five (5) days after Tenant’s receipt of
written notice that such amount is past due, then Tenant shall pay to Landlord a
late charge equal to two and one half (2½%) percent of the past due installment
of Basic Rent, and (ii) in the event any payment of Additional Rent is not
received by Landlord within five (5) days after Tenant’s receipt of written
notice that such amount is past due, then Tenant shall pay to Landlord an
additional charge in an amount equal to the lesser of Two Thousand Five Hundred
Dollars ($2,500.00) or one percent (1%) of the overdue amount.  Any notice of
overdue payment for which Tenant shall be subject to a late charge shall state,
in all capital letters (or other prominent display), that Tenant’s failure to
remit payment by the appointed date shall result in the imposition of a late
charge.  Landlord may not send any such notice of overdue payment to Tenant
prior to the fifth (5th) day following the date such payment is due, and if any
such premature notice is sent, it shall be deemed to have been sent on the fifth
(5th) day following the date such payment was due.  Notwithstanding the
foregoing, Tenant shall not be obligated to pay a late charge on installments of
Rent to the extent that Tenant’s payment is deficient by an amount that is less
than or equal to one percent (1%) of the total amount due; provided that Tenant
shall remit the amount of the deficiency promptly upon and, in any extent,
within five (5) Business Days following Tenant’s receipt of written notice from
Landlord that the same is past due.  All additional charges described herein are
not intended as a penalty, but are intended to liquidate the damages so
occasioned to Landlord and to reimburse Landlord for Landlord’s additional costs
in processing such late payment, which amounts shall be added to the Rent then
due.

 

(e)           Rent During Renewal Term.

 

(i)             The annual Basic Rent to be paid by Tenant for each Renewal
Property during a Renewal Term shall equal the Fair Market Rental Value of such
Renewal Property during such Renewal Term as determined by the parties or, in
the absence of their agreement, determined by appraisal as expressed below;
provided that (i) during the first Renewal Term immediately following the
expiration of the Initial Term, the annual Basic Rent payable for all Renewal
Properties, computed on an aggregate basis, shall not exceed one hundred ten
percent (110%) of the annual Basic Rent payable by Tenant for all Renewal
Properties immediately prior to the commencement of such first Renewal Term,
computed on an aggregate basis, and (ii) during the second and all subsequent
Renewal Terms, the annual Basic Rent payable for all Renewal Properties shall
not exceed one hundred five percent (105%) of the annual Basic Rent payable by
Tenant for all Renewal Properties immediately prior to the commencement of such
Renewal Term, computed on an aggregate basis (the maximum aggregate annual Basic
Rent as so determined, the “Maximum Renewal Term Basic Rent”).  If the aggregate
Fair Market Rental Values of the Renewal Properties (collectively, the
“Aggregate FMRV Rent”) exceeds the Maximum Renewal Term Basic Rent, the Fair
Market Rental Values of the Renewal Properties shall be proportionately reduced
by multiplying each such Fair Market Rental Values by a fraction, expressed as a
decimal, the numerator of which is the Maximum Renewal Term Basic Rent and the
denominator of which is the Aggregate FMRV Rent, so that the annual Basic Rent
for the Renewal Properties shall, in the aggregate, equal the Maximum Renewal
Term Basic Rent.

 

(ii)            Within thirty (30) days following the Renewal Option Notice
Date, Landlord shall deliver to Tenant a proposal setting forth Landlord’s
determination of the Fair

 

10

--------------------------------------------------------------------------------


 

Market Rental Value for the Renewal Properties during the applicable Renewal
Term.  For thirty (30) days thereafter, Landlord and Tenant shall negotiate in
good faith to reach agreement as to the Fair Market Rental Value for the Renewal
Properties.  Tenant’s leasing of the Renewal Properties shall be upon the same
terms and conditions as set forth in this Lease, except (A) the annual Basic
Rent during the Renewal Term shall be determined as specified in Paragraphs
(e)(i) and (e)(iii) of this Article 4 and (B) the leasehold improvements for the
space in question will be provided in their existing condition, on an “AS-IS”
basis at the time the Renewal Term commences.  Once established, the annual
Basic Rent for the applicable Renewal Term will remain fixed for each Renewal
Term, and be paid annually in advance on the Rent Payment Date.

 

(iii)           If Landlord and Tenant are unable to reach a definitive
agreement as to the Fair Market Rental Value applicable to the Renewal
Properties within sixty (60) days following the Renewal Option Notice Date, the
Fair Market Rental Value will be submitted for resolution in accordance with the
provisions of this Article 4(e)(iii).  Within seventy-five (75) days following
the Renewal Option Notice Date (or, if later, within fifteen (15) days following
the date on which either Landlord or Tenant notifies the other party in writing
that such notifying party desires to have the annual Basic Rent for a Renewal
Term determined by appraisal), Landlord and Tenant shall each select and engage
an Appraiser to determine the Fair Market Rental Value of the Renewal
Properties.  If either party fails to select and engage an Appraiser within such
time, if such failure continues for more than five (5) Business Days following
such party’s receipt of written notice that states in all capital letters (or
other prominent display) that such party has failed to select an Appraiser as
required under the Lease and will be deemed to have waived certain rights
granted to it under the Lease unless it selects an Appraiser within five
(5) Business Days, the Fair Market Rental Value will be determined by the
Appraiser engaged by the other party.  Each Appraiser shall prepare an appraisal
report and submit it to both Landlord and Tenant within thirty (30) days
following the date on which the last Appraiser was selected.  If the higher of
the two appraisals of Fair Market Rental Value does not exceed one hundred five
percent (105%) of the lower of the two appraisals of Fair Market Rental Value,
then the average of the two (2) appraisals shall be the Fair Market Rental Value
for the Renewal Property.  If the higher of the two appraisals of Fair Market
Rental Value exceeds one hundred five percent (105%) of the lower of the two
appraisals of Fair Market Rental Value, then within seven (7) days after receipt
by Landlord and Tenant of both appraisal reports, the Appraisers selected by
Landlord and Tenant shall agree on a third Appraiser to determine Fair Market
Rental Value.  The third Appraiser shall not perform a third appraisal, but
shall, within ten (10) days after his or her designation, select one (1) of the
two (2) appraisals already performed, whichever of the two appraisals the third
Appraiser determines to be closest to Fair Market Rental Value, as the
controlling determination of the Fair Market Rental Value.  The decision of the
third Appraiser shall be conclusive, and, subject to the limitations expressed
in Paragraph (e)(i) of this Article 4, shall be the Fair Market Rental Value for
the Renewal Properties for the Renewal Term.  Each party shall pay the costs of
its Appraiser and one-half of the cost of the third Appraiser.  The instructions
to the Appraisers with respect to the determination of the Fair Market Rental
Value applicable to such space will be to determine the Fair Market Rental Value
for such space as of the relevant Renewal Term, assuming that such space will be
leased on an “AS-IS” basis.  Within thirty (30) days following the determination
of the Fair Market Rental Value, Tenant shall elect one (1) of the following
options:  (A) to revoke the exercise of the subject Renewal Option, in which
event, the Term of this Lease for the Leased Properties to which the notice of

 

11

--------------------------------------------------------------------------------


 

revocation applies shall automatically, and without further action of Landlord
or Tenant, expire on the later of (1) the expiration of the then existing Term
of this Lease or (2) the last day of the calendar month that is six (6) months
following the month in which Tenant’s notice of revocation was given to Landlord
or (B) to renew the Lease at the rate to be determined in accordance with this
Article 4(e)(iii) after the Fair Market Rental Value has been determined by
appraisal.  If Tenant fails to exercise any of the foregoing options within the
thirty (30) day period, Tenant shall be deemed to have elected option (A).  If
Tenant has elected option (B), Tenant thereby shall have irrevocably exercised
its right to renew the Term and Tenant may not thereafter withdraw the exercise
of the Renewal Option; in such event the renewal of this Lease (as to the
Renewal Properties) shall be upon the same terms and conditions of this Lease,
except (i) the annual Basic Rent during the Renewal Term shall be determined in
accordance with the foregoing provisions and (ii) the leasehold improvements for
the space in question will be provided in their existing condition, on an
“AS-IS” basis at the time the Renewal Term commences.  If the annual Basic Rent
for a Renewal Term has not been determined prior to the commencement of such
Renewal Term, Tenant shall pay to Landlord as of the commencement of the Renewal
Term the same annual Basic Rent as Tenant was paying immediately prior to the
commencement of the Renewal Term, subject to adjustment upon final
determination.  Once established, the annual Basic Rent for the Renewal Term
will remain fixed for each Renewal Term, and be paid annually in advance on the
Rent Payment Date.

 

(iv)          Notwithstanding anything to the contrary contained in this
Article 4(e), subject to the provisions of Paragraph (b) of Article 3 above,
Tenant’s failure to give the required renewal notice with respect to the Leased
Properties in conformity with the requirements of Paragraph (c) of Article 3
above shall render the upcoming and all subsequent Renewal Options for such
Leased Properties, if there by any, null and void.

 


5.             USE:


 

Tenant may use each Leased Property as a branch bank or for administrative
office purposes or for other activities permitted under applicable banking laws;
or for any purpose not prohibited by law and by any certificate of occupancy
provided that any such use or uses shall not materially reduce the fair market
value of such Leased Property nor increase by more than a de minimis amount the
risk of contamination by any toxic or hazardous substances or in violation of
Environmental Laws, or result in any increased risk of liability to Landlord, in
Landlord’s reasonable judgment, and provided, further, that any and all
alterations and improvements to each Leased Property shall be subject to the
terms, conditions and limitations contained in Article 12, below.  It is
expressly agreed by Landlord that Tenant’s ceasing to do business in a Leased
Property and vacating a Leased Property shall not constitute an Event of Default
hereunder so long as such Leased Property continues to be maintained by Tenant
as otherwise required by the terms hereof.

 


6.             NET LEASE; NONTERMINABILITY:


 

(a)            Tenant to Pay All Costs.  This Lease is a “net lease” and
Tenant’s obligations arising or accruing during the Term of this Lease to pay
all Basic Rent, Additional Rent, and all other payments hereunder required to be
made by Tenant shall be absolute and unconditional, and Tenant shall pay all
Basic Rent, Additional Rent and all other payments

 

12

--------------------------------------------------------------------------------


 

hereunder required to be made by Tenant without notice, demand, counterclaim,
set-off, deduction, or defense, and without abatement, suspension, deferment,
diminution or reduction, free from any charges, assessments, impositions,
expenses or deductions of any and every kind or nature whatsoever.  All costs,
expenses and obligations of every kind and nature whatsoever relating to the
Leased Property and the appurtenances thereto and the use and occupancy thereof
which may arise or become due and payable with respect to the Term of this Lease
(whether or not the same shall become payable during such Term or thereafter)
shall be paid by Tenant, and Landlord shall be indemnified, defended and saved
harmless by Tenant from and against the same other than by reason of Landlord’s
willful misconduct or negligence.  Tenant assumes the sole responsibility for
the condition, use, operation, maintenance, underletting and management of the
Leased Property, and Tenant shall indemnify, defend and hold Landlord harmless
from and against any and all liability, costs, damages, losses and claims
(including reasonable attorneys’ fees and expenses) in respect thereof, except
as caused by the negligence or willful misconduct of Landlord, and Landlord
shall have no responsibility in respect thereof and shall have no liability for
damage to the property of Tenant or any subtenant of Tenant on any account or
for any reason whatsoever, except as caused by the negligence or willful
misconduct of Landlord.  Without limiting the generality of the foregoing,
during the Term of this Lease Tenant shall perform all of the obligations of the
sublessor under any sublease affecting all or any part of the Leased Property
which Tenant may hereafter enter into as sublessor.

 

(b)           Nonterminability.  Except as otherwise expressly provided herein,
this Lease shall not terminate, nor shall Tenant have any right to terminate
this Lease or to be released or discharged from any obligations or liabilities
hereunder for any reason, including, without limitation: (i) any damage to or
destruction of any Leased Property; (ii) any restriction, deprivation or
prevention of, or any interference with, any use or the occupancy of any Leased
Property; (iii) any Condemnation, requisition or other taking or sale of the
use, occupancy or title to any Leased Property; (iv) any action, omission or
breach on the part of Landlord under this Lease or under any other agreement
between Landlord and Tenant; (v) the inadequacy or failure of the description of
any Leased Property to demise and let to Tenant the property intended to be
leased hereby; (vi) Tenant’s acquisition of ownership of any Leased Property, or
any sale or other disposition of a Leased Property; (vii) the impossibility or
illegality of performance by Landlord or Tenant or both; or (viii) any other
cause, whether similar or dissimilar to the foregoing, any present or future law
notwithstanding.

 

(c)            Bankruptcy; Tenant to Remain Liable.  Tenant will remain
obligated under this Lease in accordance with its terms, and will not take any
action to terminate (except in accordance with the express provisions of
Article 13 hereof), rescind or avoid this Lease for any reason, notwithstanding
any bankruptcy, insolvency, reorganization, liquidation, dissolution or other
proceeding affecting Landlord or any assignee of Landlord, or any action with
respect to this Lease which may be taken by any receiver, trustee or liquidator
or by any court.  Tenant waives all rights at any time conferred by statute or
otherwise to quit, terminate or surrender this Lease or the Leased Property, or
to any abatement or deferment of any amount payable by Tenant hereunder, or for
damage, loss or expense suffered by Tenant on account of any cause referred to
in this Article 6 or otherwise, or for damage, loss or expense suffered by
Tenant on account of any cause referred to in this Article 6 or otherwise.

 

13

--------------------------------------------------------------------------------


 


7.             TAXES AND OTHER CHARGES; LAW AND AGREEMENTS:


 

(a)           Taxes, Assessments.  Tenant shall pay and discharge, not later
than the last day upon which the same may be paid without interest or penalty,
all taxes, assessments, levies, fees, water and sewer rents and other
governmental and similar charges, general and special, ordinary or
extraordinary, and any interest and penalties thereon, which are levied or
assessed and become due and payable with respect to the Term of this Lease,
whether or not the same become payable during the Term of this Lease (including
all of the taxes, assessments, levies, fees, water and sewer rents and other
governmental charges for the year in which this Lease is executed which are now
a lien but not yet due and payable) against (i) Landlord and which relate to
Landlord’s ownership of the Leased Property, the use and occupancy of the Leased
Property or the transactions contemplated by this Lease, (ii) Landlord’s
mortgagee and which are imposed in respect of Landlord’s mortgagee’s interest in
the Leased Property, the use and occupancy of the Leased Property or the
transactions contemplated by this Lease, (iii) the Leased Property or the
interest of Tenant or Landlord therein, (iv) Basic Rent, Additional Rent or any
other amount payable by Tenant hereunder, (v) this Lease or the interest of
Tenant or Landlord hereunder, (vi) the use, occupancy, construction, repair or
rebuilding of the Leased Property or any portion thereof, or (vii) gross
receipts from the Leased Property.  If any tax or assessment levied or assessed
against the Leased Property may legally be paid in installments, Tenant shall
have the option to pay such tax or assessment in installments.  Nothing in this
Lease shall require payment by Tenant of any franchise, estate, inheritance,
succession, transfer, net income or profits taxes of Landlord or Landlord’s
mortgagee, unless such tax is in lieu of or a substitute for any other tax or
assessment upon or with respect to the Leased Property, which, if such other tax
or assessment were in effect, would be payable by Tenant hereunder.  Tenant
shall furnish to Landlord, promptly, and in any event within sixty (60) days
after payment thereof, at Landlord’s request, proof of the payment of any such
tax, assessment, levy, fee, rent or charge which is payable by Tenant, subject
to Tenant’s right to contest such charges pursuant to Article 7(d) hereof.  Such
taxes, assessments, levies, fees, water and sewer rents and other governmental
charges shall be apportioned between Landlord and Tenant as of the date on which
this Lease terminates or expires.

 

(b)           Utility Charge.  Tenant shall pay all charges for utility,
communication and other services rendered or used on or about the Leased
Property during the Term of this Lease, whether or not payment therefor shall
become due after the Term of this Lease.

 

(c)           Compliance with Laws.  Tenant shall at all times during the Term
of this Lease, at Tenant’s own cost and expense, perform and comply with, and
shall use its reasonable efforts to cause its agents, visitors and invitees to
comply with, all Legal Requirements relating to the Leased Property, or the
Improvements thereon, or the facilities or equipment thereon or therein, or the
streets, sidewalks, vaults, vault spaces, curbs and gutters adjoining the Leased
Property, or the appurtenances to the Leased Property, or the franchises and
privileges connected therewith, whether or not such Legal Requirements so
involved shall necessitate structural changes, improvements, interference with
use and enjoyment of the Leased Property, replacements or repairs, extraordinary
as well as ordinary, and Tenant shall so perform and comply, whether or not such
Legal Requirements shall now exist or shall hereafter be enacted or promulgated,
and whether or not such Legal Requirements can be said to be within the present
contemplation of the parties hereto.

 

14

--------------------------------------------------------------------------------


 

(d)           Contest Charges and Compliance.  Tenant shall have the right to
contest, by appropriate legal proceedings, any tax, charge, levy, assessment,
lien or other encumbrance, and/or any Legal Requirement affecting the Leased
Property, and to postpone payment of or compliance with the same during the
pendency of such contest; provided that in the event of such postponement or
payment or noncompliance: (i) Tenant shall not postpone the payment of any such
tax, charge, levy, assessment, lien or other encumbrance for such length of time
as shall permit the Leased Property, or any lien thereon created by such item
being contested, to be sold by federal, state, county or municipal authority for
the non-payment thereof; (ii) Tenant shall not postpone compliance with any such
Legal Requirement if Landlord will thereby be subject to civil liability or
criminal prosecution, or if any Governmental Authority shall commence a process
according to applicable law to carry out any work to comply with the same or to
foreclose or sell any lien affecting all or part of the Leased Property which
shall have arisen by reason of such postponement or failure of compliance; and
(iii) Tenant shall pay, in a timely fashion, all Basic Rent and Additional Rent
(other than any item of Additional Rent that Tenant is permitted to contest
pursuant to this Lease, so long as Tenant satisfies all of the requirements of
this Lease relating to such contest) which shall become due and payable under
this Lease.  At the request of Tenant, Landlord agrees to cooperate with Tenant
in connection with any such contest, provided that Tenant pays all reasonable
expenses, including reasonable attorneys’ fees, incurred by Landlord in
connection with any such contest.

 


8.             LIENS:


 

Tenant will promptly, but no later than sixty (60) days after receipt of actual
notice of the filing thereof, remove and discharge of record, by bond or
otherwise, any charge, lien, security interest or encumbrance upon the Leased
Property, or any Basic Rent, or Additional Rent which arises for any reason,
including all liens which arise out of the possession, use, occupancy,
construction, repair or rebuilding of the Leased Property or by reason of labor
or materials furnished or claimed to have been furnished to Tenant for the
Leased Property, but not including any Permitted Encumbrances.  Nothing
contained in this Lease shall be construed as constituting the consent or
request of Landlord, express or implied, to or for the performance by any
contractor, laborer, materialman, or vendor of any labor or services or for the
furnishing of any materials for any construction, alteration, addition, repair
or demolition of or to the Leased Property or any part thereof.  Notice is
hereby given that Landlord will not be liable for any labor, services or
materials furnished or to be furnished to Tenant, or to anyone holding an
interest in the Leased Property or any part thereof through or under Tenant, and
that no mechanics’ or other liens for any such labor, services or materials
shall attach to or affect the interest of Landlord in and to the Leased
Property.  In the event of the failure of Tenant to discharge any charge, lien,
security interest or encumbrance as aforesaid, Landlord may discharge such items
by payment or bond or both, and Tenant will repay to Landlord, upon demand, any
and all amounts paid by Landlord therefor, or by reason of any liability on such
bond, and also any and all incidental expenses, including reasonable attorneys’
fees, incurred by Landlord in connection therewith.

 

15

--------------------------------------------------------------------------------


 


9.             INDEMNIFICATION; FEES AND EXPENSES:


 

(a)           Indemnification by Tenant.  Tenant shall pay, and shall protect,
defend, indemnify and hold Landlord and Landlord’s mortgagee harmless from and
against all liabilities, losses, damages, costs, expenses (including reasonable
attorneys’ fees and expenses), claims, demands or judgments of any nature
arising from or in connection with the following events to the extent such
events arise during the Term of this Lease: (i) any injury to, or the death of,
any person or any damage to or loss of property on the Leased Property or
growing out of or directly or indirectly connected with the ownership by
Landlord, use, nonuse, occupancy, construction, repair or rebuilding of the
Leased Property (or adjoining property, to the extent that any loss or damage to
adjoining property arises from or out of the Leased Property), or resulting from
the condition thereof, other than any injury, death, damage or loss arising out
of Landlord’s or Landlord’s mortgagee’s willful misconduct or negligence; and
(ii) violation by Tenant of any provision of this Lease whether or not such
violation results in a violation of any provision of any mortgage affecting
Landlord’s interest in the Leased Property, or of any law, rule, regulation,
ordinance or restriction, now or hereafter in effect and affecting the Leased
Property, or of any lease or other agreement relating to the Leased Property now
or hereafter in effect to which Tenant is a party or by which Tenant is bound,
or of any agreement of which Tenant now has actual or constructive notice and
which is now in effect, affecting the Leased Property or the ownership by
Landlord, use, nonuse, occupancy, construction, repair or rebuilding thereof.

 

(b)           Notice; Proceedings.  Should any event occur for which any party
hereto is entitled to indemnification pursuant to this Article 9 or other
provisions of this Lease, such party shall provide prompt written notice to the
other parties describing the nature of such claim. The indemnifying party may
assume responsibility for any action to be taken to contest the claim provided
that the indemnifying party will notify the indemnitees in writing of its
intention to contest such claim within thirty (30) days after receipt of notice
of the claim from the indemnitees. The indemnifying party, at its sole expense,
may control all proceedings relating to such contest. The indemnitees will
cooperate with the indemnifying party in contesting such claim, provided that
the indemnifying party indemnifies and holds harmless the indemnitees for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) relating to contesting such claim.

 


10.           ENVIRONMENTAL MATTERS:


 

(a)            Representations and Covenants.  Tenant represents, covenants and
warrants to Landlord that:

 

(i)            at all times during the Term of this Lease Tenant and the Leased
Property shall comply in all material respects with all Environmental Laws;

 

(ii)           to the best of Tenant’s knowledge, no notices, complaints or
orders of violation or non-compliance of any nature whatsoever have been issued
to Tenant or, to the best of Tenant’s knowledge, any current or prior tenant or
owner of the Leased Property, and no federal, state or local environmental
investigation is pending or overtly

 

16

--------------------------------------------------------------------------------


 

threatened, with regard to the Leased Property or any use thereof or any alleged
violation of Environmental Laws with regard to the Leased Property;

 

(iii)          the Leased Property has not been used by Tenant or, to the best
of Tenant’s knowledge, by any prior owner, and will not be used by Tenant at any
time during the Term of this Lease to generate, manufacture, refine, produce, or
process any Hazardous Substance or to store, handle, transfer or transport any
Hazardous Substance other than routine uses of products in lawful quantities in
compliance with Environmental Laws;

 

(iv)          to the best of Tenant’s knowledge, no underground storage tanks or
surface impoundments are constructed, operated or maintained on or under the
Leased Property;

 

(v)           to the best of Tenant’s knowledge, the Leased Property is and at
all times during the Term of this Lease will be maintained free of Hazardous
Substances, the removal of which is required or the maintenance of which is
prohibited or penalized by Environmental Law; and

 

(vi) to the best of Tenant’s knowledge, the Leased Property contains no
Hazardous Substances or friable asbestos which could materially adversely affect
any person, the environment or the Leased Property or in any case or in the
aggregate, could impose a material liability on Landlord or Landlord’s
mortgagee, and if any Leased Property contains friable asbestos, Tenant shall
comply with Paragraph (f) of this Article 10 below.

 

For purposes of this Article 10(a), the phrase “to the best of Tenant’s
knowledge” means the actual, current awareness, as of the date of this Lease, of
Michael F. Hord, Associate General Counsel of Tenant, Chuck Dunn, Senior Vice
President of Trammell Crow Corporate Services, Inc., and Jeffrey W. Dixon,
Senior Vice President — Property Management of Tenant, without independent
investigation or inquiry.

 

(b)            Environmental Covenants. Tenant covenants that during the Term of
this Lease it (i) shall comply, and cause the Leased Property to comply, with
all Environmental Laws applicable to the Leased Property, (ii) shall prohibit
the use of the Leased Property for the generation, manufacture, refinement,
production, or processing of any Hazardous Substance or for the storage,
handling, transfer or transportation of any Hazardous Substance (other than in
connection with the operation and maintenance of the Leased Property and in
commercially reasonable quantities as a consumer thereof and in compliance with
Environmental Laws), (iii) shall not install or permit the installation on the
Leased Property of any underground storage tanks or surface impoundments and
shall not permit there to exist any petroleum contamination in violation of
applicable Environmental Laws to the Leased Property originating on or off the
Leased Property (other than in connection with the use, operation and
maintenance of the Leased Property and then only in compliance with applicable
Environmental Laws and all other applicable laws, rules, orders, ordinances,
regulations and requirements now or hereafter enacted or promulgated of every
government and municipality having jurisdiction over the Leased Property and of
any agency thereof) or asbestos-containing materials in violation of applicable

 

17

--------------------------------------------------------------------------------


 

Environmental Laws and (iv) shall cause any alterations of the Leased Property
to be done in a way so as to not expose the persons working on or visiting the
Leased Property to Hazardous Substances and in connection with any such
alterations shall remove any Hazardous Substances present upon the Leased
Property which are not in compliance with Environmental Laws or which present a
danger to persons working on or visiting the Leased Property.  With respect to
any violation of applicable Environmental Laws related to the Leased Property
caused by Hazardous Substances originating off of the Leased Property and not
generated therefrom by Tenant, its agents, employees or contractors, Landlord
authorizes Tenant to institute any action against the party responsible for such
violation.  So long as Tenant is diligently pursuing all available recourse
against the party responsible for such violation, and so long as such violation
does not pose a risk to public health, materially threaten the use of the Leased
Property or the value thereof, or expose Landlord or Landlord’s mortgagee, in
any manner, to any claim or liability, Tenant may defer taking remedial measures
to correct the violation caused by Hazardous Substances originating off of the
Leased Property; provided that such period of deferral may be terminated by
Landlord or Landlord’s mortgagee at any time if either Landlord or Landlord’s
mortgagee, each in its sole and absolute discretion, believes that the public
health, the use of the Leased Property or the value thereof are threatened by
such violation or such Hazardous Substances.  In no event shall the ability to
defer remedial measures relieve Tenant of the responsibility therefor, which
responsibility shall expressly survive the expiration or sooner termination of
this Lease.

 

(c)           Notice; Right to Contest.  As soon as reasonably possible after
obtaining knowledge thereof, Tenant shall give to Landlord notice of the
occurrence of any of the following events: (i) the failure of the Leased
Property to comply with any Environmental Law; (ii) the receipt by Tenant or any
sublessee or assignee of Tenant of any notice, complaint or order of violation
or non-compliance of any nature whatsoever with regard to the Leased Property or
the use thereof with respect to Environmental Laws; or (iii) the receipt by
Tenant or any sublessee or assignee of Tenant of any notice of a pending or
threatened investigation that Tenant’s (or its sublessees’ or assignees’)
operations on the Leased Property are not in compliance with any Environmental
Law. Tenant shall have the right to contest, by appropriate proceedings, any
notice, complaint, order or finding of violation or non-compliance with any
Environmental Laws affecting the Leased Property or any use thereof by Tenant or
its sublessees or assignees, provided the same will not thereby subject Landlord
or Landlord’s mortgagee to civil liability or criminal prosecution or permit any
Governmental Authority to commence a process according to applicable law to
carry out any work to comply with the same or to foreclose or sell any lien
affecting all or any portion of the Leased Property which may arise in
connection therewith. If Tenant determines that the Leased Property is in
violation of an Environmental Law, Tenant will promptly give Landlord written
notice thereof notwithstanding the fact that the matter giving rise to such
violation may have been disclosed in the Environmental Report delivered to
Landlord and Landlord’s mortgagee.

 

(d)           Audit.  At any time that Landlord receives notice that an adverse
change in the environmental condition of one or more parcels comprising the
Leased Property has occurred, Landlord shall give notice thereof to Tenant, and
if Tenant shall not diligently commence to cure such condition within thirty
(30) days of receipt of such notice (or such shorter period as may be required
by law or in the event of an emergency), Landlord may reasonably cause to be
performed an environmental audit or risk assessment of the relevant portion of
the Leased

 

18

--------------------------------------------------------------------------------


 

Property and the then uses thereof, and may take such other actions as Landlord
may deem necessary to cure such condition.  Such an environmental audit or
assessment shall be performed by an environmental consultant satisfactory to
Landlord and shall include a review of the uses of the Leased Property and
compliance of the same with all Environmental Laws.  All reasonable costs and
expenses incurred by Landlord in connection with such environmental audit or
assessment shall be paid by Tenant upon demand.

 

(e)            Contaminated Property.  If at any time an event or condition
shall have occurred and be continuing which results in conditions at any parcel
of the Leased Property that exceed any applicable standards under any
Environmental Law, or a notice, complaint, or order or finding of violation or
non-compliance with any Environmental Law shall have been received by Tenant
with respect to any parcel comprising the Leased Property (a “Contaminated
Property”), Tenant shall diligently perform all remedial work to the
Contaminated Property at Tenant’s own cost and expense to bring the Contaminated
Property into full compliance with Environmental Laws and the requirements of
this Article 10 by not later than the end of the Term of this Lease, provided
that (x) at the time the remedial work begins and at all times while the
remedial work is continuing, Tenant has a credit rating of Baa1 or higher from
Moody’s Investors Service (or BBB+ from Standard & Poor’s) (“Tenant’s Minimum
Credit Rating”) and a net worth of One and One-Half Billion Dollars
($1,500,000,000) or higher, or (y) (A) the cost of such remedial work is less
than One Million Dollars ($1,000,000) with respect to the Contaminated Property
at the outset and at all times while the remedial work is continuing, as
determined by an environmental consultant selected by Tenant and approved by
Landlord and Landlord’s mortgagee, which approval shall not be unreasonably
withheld or delayed, and (B) in the opinion of an environmental consultant
selected by Tenant and approved by Landlord and Landlord’s mortgagee, which
approval shall not be unreasonably withheld or delayed, the remedial work can be
completed within one year and in no event later than the end of the Term of this
Lease (the consultant’s reports referred to in (A) and (B) above being provided
at the beginning of the remediation period and updated every forty-five (45)
days thereafter).

 

(f)            Asbestos Program.  As to all Leased Properties which are known or
become known by Tenant to contain asbestos, Tenant shall continue its present
program or shall implement a program for monitoring and maintaining any asbestos
contained in the Improvements in a manner designed to minimize the risk of harm
resulting from its presence.  Tenant represents that its present asbestos
program includes (i) procedures to monitor the condition of any asbestos known
to be contained in the Improvements, to notify employees and third party
contractors engaged to do work in the Leased Property of a sort which might
increase the risk of exposure to asbestos and to cause any such work to be done
in a manner which minimizes the risk of such increased exposure, (ii) procedures
to remove any asbestos, the condition of which might be disturbed by any
alterations or renovations of the Leased Property undertaken by Tenant, prior to
undertaking to do such alterations or renovations, and (iii) plans to remove
promptly any asbestos which is revealed by the monitoring program to have
deteriorated in condition to a point which creates a significant risk of
exposure or the removal of which is required by any Environmental Laws.  Tenant
shall also continue its present practices respecting the possibility of the
existence of asbestos in Leased Properties not known to contain asbestos, which
include (i) requiring qualified property operations and maintenance personnel to
conduct periodic inspections of the Leased Property and to report the presence
of any material suspected to be asbestos found in the course of inspections of
the Leased Properties,

 

19

--------------------------------------------------------------------------------


 

(ii) inspection of Leased Properties so reported to confirm the presence or
absence of asbestos, and (iii) inspection of affected areas of Improvements
prior to and during alteration, repair or renovation to confirm the presence or
absence of asbestos.

 

(g)           Indemnification.  Tenant agrees to indemnify, defend and hold
harmless Landlord and each and all of Landlord’s members, partners,
shareholders, officers, directors, employees, attorneys and agents and
Landlord’s mortgagee and all of Landlord’s mortgagee’s members, partners,
shareholders, officers, directors, employees, attorneys and agents (collectively
called the “Indemnitees”) from and against any and all losses (including,
without limitation, diminution in value of the Leased Property), liabilities
(including, without limitation, strict liability), suits, obligations, fines,
damages, judgments, penalties, claims, charges, costs and expenses (including,
without limitation, reasonable fees and disbursements of counsel and consultants
for such Indemnitees), which may be suffered or incurred by, or asserted
against, an Indemnitee and which arise directly or indirectly out of a violation
prior to and during the Term of this Lease of this Article 10 or arise directly
or indirectly from the presence of Hazardous Substances on the Leased Property
prior to or during the Term of this Lease in amounts or concentrations requiring
remediation under applicable law or by order of Governmental Authority.

 

(h)           Survival.  The warranties and obligations of Tenant, and the
rights and remedies of Landlord under this Article 10, are in addition to and
not in limitation of any other warranties, obligations, rights and remedies
provided in this Lease or otherwise at law or in equity and shall survive the
termination of this Lease, either pursuant to the terms hereof or following an
Event of Default.

 


11.           MAINTENANCE AND REPAIR:


 

Tenant will, at its cost and expense, keep and maintain the Leased Property in
good repair and condition, and will make all structural and non-structural, and
ordinary and extraordinary changes, repairs and replacements which may be
required to be made upon or in connection with the improvements to the Leased
Property in order to keep the same in good repair and condition.  Except as
otherwise provided in Article 13 with respect to making insurance proceeds
available to restore a Leased Property, Landlord shall not be required to
maintain, alter, repair, rebuild or replace any Improvements on the Leased
Property or to maintain the Leased Property, and Tenant expressly waives the
right to make repairs at the expense of Landlord pursuant to any law at any time
in effect.

 


12.                               ALTERATIONS AND ADDITIONS:


 

(a)           No Consent for Certain Alterations; Additional Improvements. 
Subject to the terms and conditions contained in this Article 12, Tenant may,
without the consent of Landlord, at Tenant’s own cost and expense, make
additions or improvements to or alterations of the Improvements now or hereafter
erected on the Leased Property, including, without limitation, the construction
of new buildings and improvements and the demolition of existing Improvements to
replace them with new buildings and improvements (“Additional Improvements”). 
Notwithstanding the foregoing, Tenant shall not make any Additional Improvements
in violation of the terms of any restriction, easement, condition or covenant or
other matter affecting title to the Leased Property.  The demolition of any
existing Improvements

 

20

--------------------------------------------------------------------------------


 

and the construction of all such Additional Improvements shall be subject to the
following conditions:

 

(i)            Continuation of Bank Use.  The demolition of any existing
Improvements and/or the construction of all such Additional Improvements shall
not cause a permanent reduction in the area of the Leased Property improved for
retail bank use, provided that Landlord acknowledges that (a) the design, plans
and physical configuration of a retail bank facility are subject to change to
reflect Tenant’s then current design standards for retail bank facilities, as
well as the prevailing standards for retail bank facilities observed by national
banks within the same geographic region, and (b) additions, improvements, or
alterations made by or for Tenant to physically adapt and improve its retail
bank facility to meet such internal or industry standards shall not itself
constitute a change in use from a bank facility;

 

(ii)           Title to Additional Improvements.  Title to any such Additional
Improvements shall remain the property of Tenant during the Term and shall vest
in Landlord immediately upon the expiration or earlier termination of the Term
of this Lease;

 

(iii)          Authorizations.  No Additional Improvements shall be undertaken
until Tenant shall have procured and paid for, so far as the same may be
required from time to time, all permits and authorizations of all municipal and
other governmental authorities having jurisdiction of the Leased Property. 
Landlord shall, at Tenant’s expense, join in the application for any such permit
or authorization and execute and deliver any document in connection therewith,
whenever such joinder is necessary;

 

(iv)          Standard of Construction.  The making of the Additional
Improvements shall be expeditiously completed in a good and workmanlike manner
and in compliance with all applicable laws, rules, regulations, ordinances and
covenants and restrictions then in effect;

 

(v)           Approval of Architect or Engineer May be Required.  The demolition
of any existing Improvements, the making of any structural alterations and the
construction of new buildings on a Leased Property, shall be conducted under the
supervision of an architect or engineer employed or engaged and paid by Tenant
and approved in writing by Landlord, which approval shall not be unreasonably
withheld and which architect or engineer shall be deemed approved by Landlord if
such approval or denial is not received within ten (10) Business Days after
receipt of said notice; and neither shall be undertaken except in accordance
with detailed plans and specifications and cost estimates prepared by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld and
which plans and specifications shall be deemed approved by Landlord if such
approval or denial is not received within ten (10) Business Days after receipt
of said notice;

 

21

--------------------------------------------------------------------------------


 

(vi)          No Adverse Effect on Fair Market Value.  Any Additional
Improvements shall, when completed, be of such a character as not to adversely
affect the fair market value of the Leased Property or any part thereof.  Prior
to the commencement of the demolition of any existing Improvements or the
construction of any Additional Improvements, Tenant shall furnish Landlord with
a certificate (which may be in letter form) confirming that said Additional
Improvements is of such a character as to not adversely affect the fair market
value of the Leased Property or any part thereof; if required by Landlord’s
mortgagee, an Appraiser reasonably acceptable to Landlord and Tenant shall
resolve any objections made by Landlord to such certificate by appraising, at
Tenant’s cost and expense, the subject Leased Property both with or without such
Additional Improvements.

 

(vii)         Bond.  If at the time of a total or substantial demolition of an
existing Improvement, Tenant shall fail to maintain Tenant’s Minimum Credit
Rating, then Tenant shall, prior to the commencement thereof, deposit with the
Depository a bond or cash in an amount equal to the cost of the Additional
Improvements or such lesser amount as shall be satisfactory to Landlord to
assure the completion of the making of such Additional Improvements, as the case
may be (such bond or other collateral to be reduced from time to time as
construction of the Additional Improvements progresses).  The foregoing
requirement of a bond or cash security shall not apply for so long as Tenant
shall maintain Tenant’s Minimum Credit Rating;

 

(viii)        No Liens.  Subject to the provisions of Article 8 hereof, the cost
of any Additional Improvements shall be paid by Tenant when due so that the
Leased Property shall at all times be free of liens for labor and materials
supplied or claimed to have been supplied to the Leased Property;

 

(ix)           Compliance with Article 5; Independent Operation.  After
completion of any Additional Improvements, the subject Leased Property shall
continue to comply with Article 5 of this Lease, shall not be connected to any
buildings or improvements not located wholly on such Leased Property and shall
be capable of being operated independently of any other buildings or
improvements not owned by Landlord at the end of the Term of this Lease;

 

(x)            Insurance.  During the period when any demolition or construction
in connection with any Additional Improvements is underway, Tenant, or its
contractors and subcontractors, shall maintain or cause to be maintained the
following insurance (in addition to the insurance required to be maintained by
Tenant pursuant to the provisions of Article 14 hereof, but subject to Tenant’s
right to self insure as provided in such Article 14 hereof): (A) completed value
builder’s risk insurance for the Leased Property, including all building
materials thereon, covering loss or damage from all risk perils including, but
not limited to, flood, earthquake, terrorism, collapse, loss resulting from
faulty work, fire, lightning, extended coverage perils, sprinkler leakage,
vandalism and malicious

 

22

--------------------------------------------------------------------------------

 

mischief in an amount not less than the cost, as estimated by Tenant, of the
construction of the Additional Improvements, (B) workmen’s compensation
insurance covering the full statutory liability as an employer of the contractor
performing the work of making such Additional Improvements, and (C) commercial
general and umbrella liability provided by all contractors and subcontractors
naming Landlord and Landlord’s mortgagee in an amount not less than One Million
Dollars ($1,000,000) per project;

 

(xi)                                Title Report; Certificate of Occupancy. 
Upon completion of the making of the Additional Improvements, Tenant shall
furnish Landlord with (A) a current title report for such Leased Property and
(B) copies of all Certificates of Occupancy or other certificates required by
applicable laws; and

 

(xii)                             Survey.  In the case of any Additional
Improvement constituting or including construction of, or a change in the
location of any exterior walls of, a building, or the construction of a new
building, Tenant shall furnish Landlord with a survey showing the location of
said Additional Improvements, prepared by a licensed surveyor acceptable to
Landlord, certified to Landlord, Landlord’s mortgagee and the title insurance
company or companies issuing a policy or an endorsement pursuant to
clause (x) of Paragraph (a) of this Article 12.

 

(xiii)                         Limitations on Demolition.  Tenant shall not
cause the total or substantial demolition of the existing Improvements at more
than three (3) of the Leased Properties at any one time.

 

Without diminishing or impairing Landlord’s rights of receipt, consent and
approval as set forth in this Article 12(a) and subject to Tenant’s compliance
with the terms and conditions of this Article 12, Landlord shall be deemed to
have consented to the making of any Additional Improvements (if such consent is
required under this Lease) if Landlord’s consent or denial is not received by
Tenant within twenty (20) days after Landlord’s receipt of a notice from Tenant
identifying the Leased Property and describing the proposed Additional
Improvements, in reasonable detail.

 

(b)                                Tenant’s Equipment.  Except as otherwise
expressly provided in this Lease, Tenant may, at its own cost and expense,
install or place upon or reinstall or replace upon and remove from the Leased
Property any trade fixtures, machinery and equipment.  Any such trade fixtures,
machinery and equipment shall not become the property of Landlord (other than
replacements of machinery and equipment which are the property of Landlord,
which replacement shall also be the property of Landlord).  Replacements of
Equipment which are property of the Landlord shall be of at least equal quality
and fair market value to the replaced Equipment when the replaced items were
new.  Tenant shall repair any damage caused by removal of Equipment from the
Leased Property, at Tenant’s own cost and expense.

 


13.                               CONDEMNATION AND CASUALTY:


 

(a)                                 Assignment of Proceeds; Tenant Authorized to
Act for Landlord.  Except as provided herein, Tenant hereby assigns to Landlord
any award, compensation, insurance

 

23

--------------------------------------------------------------------------------


 

proceeds or other payment (including the proceeds of any self insurance and
deductibles) to which Tenant may become entitled by reason of its interest in
any Leased Property, other than any award, compensation or insurance payment
made to Tenant for interruption or loss of business, for moving expenses or for
any inventory, machinery, equipment or other personal property belonging to
Tenant (hereinafter referred to as “Tenant’s Loss”) by reason of (i) damage to
or destruction of any Leased Property by fire or other casualty (a “Casualty”),
or (ii) by reason of any Condemnation, requisition or other taking or sale of
the use, occupancy, access or title to any Leased Property or any portion
thereof in, by or on account of any actual or threatened eminent domain
proceeding or other action by any Governmental Authority or other person having
the power of eminent domain (a “Condemnation”).  Tenant is hereby authorized and
empowered, at its cost and expense, in the name and on behalf of Landlord,
Tenant or otherwise, to appear in any such proceeding or other action, to
negotiate, accept and prosecute any claim for any award, compensation, insurance
proceeds or other payment on account of any such Casualty or Condemnation, and
to cause any such award, compensation, insurance proceeds or other payment to be
paid to Landlord, except that Tenant shall be entitled to submit a claim for
Tenant’s Loss and receive and retain any award applicable thereto.  All amounts
so paid or payable to Landlord or Tenant shall be retained or paid over to the
party entitled thereto in accordance with the provisions of this Article 13. 
Tenant shall take all appropriate action in connection with each such claim,
proceeding or other action, however, Landlord and Landlord’s mortgagee may
participate in such proceeding(s), and Tenant shall deliver all instruments
reasonably requested by Landlord and Landlord’s mortgagee to permit such
participation, and Tenant shall pay all costs and expenses in connection
therewith.

 

(b)                                Partial Damage or Condemnation; Restore or
Repair.  If Tenant shall reasonably determine that less than a substantial
portion of any Leased Property has been (i) damaged or destroyed by Casualty, or
(ii) condemned, then Tenant shall give prompt written notice thereof to
Landlord, and this Lease shall continue in full force and effect, and Tenant
shall, at Tenant’s own cost and expense and in conformity with the requirements
set forth in Paragraph (a) of Article 12 hereof, proceed with reasonable
diligence and promptness to carry out any necessary demolition and to restore,
repair, replace, and/or rebuild such Leased Property in order to restore such
Leased Property, as nearly as practicable, to the condition and fair market
value thereof immediately prior to such Casualty or Condemnation.

 

(i)                                     No Abatement.  Except as expressly
provided herein, Basic Rent shall not abate hereunder by reason of any such
Casualty or Condemnation of such Leased Property, and Tenant shall continue to
perform and fulfill all of Tenant’s obligations, covenants and agreements
hereunder notwithstanding such damage or destruction.

 

(ii)                                  Cost or Repair and Net Award.  Landlord
and Tenant shall agree on the maximum cost of such restoration, repair,
replacement or rebuilding and such cost shall be paid first out of the Net Award
and then out of Tenant’s own funds to the extent such cost exceeds the Net
Award.  Provided no Event of Default shall have occurred and be continuing, and
provided that Tenant shall have maintained Tenant’s Minimum Credit Rating, then
the Net Award shall be paid to Tenant (and to the extent the Net Award was
previously assigned to Landlord, will be remitted by Landlord to Tenant) to be
applied to

 

24

--------------------------------------------------------------------------------


 

the repair and rebuilding work required by this Paragraph (b).  If Tenant has
not maintained Tenant’s Minimum Credit Rating, the proceeds shall be disbursed
in accordance with clauses (i) - (iv) of Paragraph (d) of this Article 13.

 

(c)                                (i)                                    
Substantial or Complete Destruction or Condemnation: Repair or Terminate.  If,
at any time during the Term of this Lease, Tenant shall reasonably determine
that all or a substantial portion of any Leased Property has been destroyed by
Casualty, or all or substantially all of any Leased Property has been taken by
Condemnation, or after any substantial Condemnation of such Leased Property if
such Leased Property is unsuitable for continued use in Tenant’s business,
Tenant shall promptly notify Landlord of such event in writing within sixty (60)
days of such Condemnation or Casualty.  In such event, Tenant may either
(i) rebuild and/or restore such Leased Property, at Tenant’s own cost and
expense and in conformity with the requirements set forth in paragraphs (a) and
(b) of Article 12 hereof and Article 13(d) hereof or (ii) give written notice to
Landlord within one (1) year after such Condemnation or Casualty of Tenant’s
intention to terminate this Lease with respect to such Leased Property in
conformity with the requirements herein set forth.

 

(ii)                                 Determination of Substantial Destruction or
Condemnation.  Substantially all of a Leased Property shall be deemed to have
been taken by Condemnation if the remaining portion of such Leased Property
shall not be of sufficient size or character to permit the operation by Tenant
on an economically feasible basis of the business conducted thereon immediately
prior to the Condemnation, assuming that such remaining portion had been
repaired and restored to the fullest extent possible.  Substantially all of a
Leased Property shall be deemed to have been destroyed by Casualty, if Tenant
determines in its reasonable discretion that such Leased Property is no longer
suitable for use in its business.

 

(iii)                              Notice of Termination; Purchase; Net Award. 
Tenant’s notice to Landlord of Tenant’s intent to terminate this Lease shall
(i) contain a brief description of the relevant Condemnation or Casualty,
(ii) specify such termination date, which shall be at least sixty (60) days
after such notice is given (the “Termination Date”), (iii) if such notice of
termination shall be based on a reasonable determination by Tenant that after
such Casualty or Condemnation such Leased Property is no longer suitable for use
in Tenant’s business as aforesaid, contain a certification by Tenant that an
officer of Tenant has made such determination, and that, on or before such
Termination Date, Tenant will discontinue the use of such Leased Property in
Tenant’s ordinary course of business, (iv) if such Termination Date shall occur
during the Initial Term, contain the irrevocable offer of Tenant to purchase
Landlord’s interest in such Leased Property (and the Net Award hereinafter
referred to) on such Termination Date at the Termination Value (defined as the
amount relating to the subject Leased Property corresponding to the applicable
Termination Date on Schedule C annexed hereto); and (v) if such notice of
termination is given during the Initial Term and if Tenant shall fail to
maintain Tenant’s Minimum Credit Rating, contain a commitment by Tenant to
deposit with a Depository not later than one (1) year after the date of the
Condemnation or Casualty as security for payment of the purchase price for such
Leased Property the applicable Termination Value less the amount of any
insurance proceeds or Condemnation award previously paid with respect to such
Casualty or taking and held by Landlord or Landlord’s designee pursuant to
Paragraph (a) of this Article 13.  If Landlord shall reject such offer to
purchase by notice given to Tenant not later than twenty (20) Business Days
prior to such Termination Date, or if such Termination Date

 

25

--------------------------------------------------------------------------------


 

shall occur during a Renewal Term, then this Lease shall terminate as to such
Leased Property on such Termination Date and the Net Award relating to such
Leased Property shall be paid and belong to Landlord; plus an amount equal to
the deductible payable under the policy or policies of insurance, which shall be
paid by Tenant to Landlord, and no further Basic Rent or payment of Termination
Value will be payable with respect to such Leased Property.  Unless Landlord
shall reject such offer to purchase as provided in the preceding sentence,
Landlord shall be conclusively deemed to have accepted such offer, and on such
Termination Date Landlord shall transfer, and Tenant shall purchase, Landlord’s
interest in such Leased Property (and the Net Award) in accordance with the
provisions of Article 17 hereof.  The additional amount, if any, deposited by
Tenant pursuant to clause (v) of Paragraph (c)(iii) of this Article 13 and not
applied towards the purchase price of such Leased Property shall be paid to
Tenant on the Termination Date if no Event of Default shall have occurred and be
continuing.

 

(iv)                              Failure to Give Termination Notice.  If Tenant
shall not give notice of its intention to terminate this Lease as to such Leased
Property in accordance with Paragraph (c) of this Article 13 or shall not be
entitled to give notice of its intention to terminate this Lease as to such
Leased Property, then this Lease shall continue in full force and effect. 
Nothing contained herein shall be deemed to affect this Lease as to the other
Leased Properties subject hereto, and this Lease shall continue in full force
and effect as to such other Leased Properties not the subject of such
condemnation or casualty.

 

(d)                                Failure to Maintain Tenant’s Minimum Credit
Rating; Tenant in Default.  If Tenant shall not have maintained Tenant’s Minimum
Credit Rating, or if an Event of Default shall have occurred and be continuing,
then:

 

(i)                                     Net Award Paid to Depository.  The full
amount of the Net Award shall be paid to a depository (the “Depository”) to be
selected as hereinafter provided.  The Depository shall be a bank or trust
company selected by Landlord and approved by Tenant, which is authorized to do
business in the Commonwealth of Pennsylvania or the State of North Carolina, and
which has a net worth of One Billion Dollars ($1,000,000,000) or more.  The
Depository shall have no affirmative obligation to prosecute a determination of
the amount of, or to effect the collection of, any insurance proceeds or
Condemnation award or awards, unless the Depository shall have been given an
express written undertaking to do so by Landlord and Tenant.  Moneys received by
the Depository pursuant to the provisions of this Lease shall not be mingled
with the Depository’s own funds and shall be held by the Depository in trust,
either separately or with other trust funds, for the uses and purposes provided
in this Lease.  The Depository shall place any moneys held by it into an
interest bearing account; and the interest paid or received by the Depository on
the moneys so held in trust shall be added to the moneys so held in trust.  The
Depository shall not be liable or accountable for any action taken or suffered
by the Depository or for any disbursement of moneys made by the Depository in
good faith in reliance on advice of legal counsel.  In disbursing monies
pursuant to clause (ii) of this paragraph (d), the Depository may rely
conclusively on the information contained in any notice given to the Depository
by Tenant in accordance with the provisions of said clause (ii), unless Landlord
shall notify the Depository in writing within

 

26

--------------------------------------------------------------------------------


 

five (5) Business Days after the giving of any such notice that Landlord intends
to dispute such information, in which case the disputed amount shall not be
disbursed but shall continue to be held by the Depository until such dispute
shall have been resolved;

 

(ii)                                  Agreement on Repair Costs and Payment
Thereof.  Prior to any such rebuilding, restoration or repair, Landlord and
Tenant shall agree on the maximum cost of such rebuilding, restoration or
repair, and such cost shall be paid first out of the Net Award and then out of
Tenant’s own funds to the extent such cost exceeds the Net Award;

 

(iii)                               Tenant Reimbursements from Net Award.  From
time to time, but not more often than once in any thirty (30) day period, Tenant
may request reimbursement out of the Net Award for the actual costs and expenses
incurred by Tenant in connection with such repair and rebuilding.  Any such
costs and expenses will be paid by Tenant to the extent of the deductible amount
under the policy of insurance covering the Casualty in question before the
insurance proceeds are applied for such purpose.  Such requests shall be made by
written notice to the Depository, with a copy to Landlord, setting forth in
reasonable detail all of such costs and expenses incurred by Tenant.  If
Landlord shall in good faith desire to dispute the information contained in any
notice given by Tenant pursuant to this clause (iii), Landlord shall so notify
Tenant and the Depository in writing within five (5) Business Days after the
giving of such notice, specifying the amount intended to be disputed and the
nature of the dispute.  The Depository shall disburse to Tenant out of the Net
Award the amount of such costs and expenses as set forth in clause (ii) above
immediately following the later of (A) the five (5) Business Day period referred
to above, or (B) the date on which any dispute as to the cost or expense in
question is resolved; and

 

(iv)                              Excess Net Award to Landlord.  Upon the
completion of such repair and rebuilding, any remaining Net Award (less an
amount equal to the cost of any Additional Improvements paid for or financed by
Tenant pursuant to Article 12(c) hereof) shall be paid to and belong to
Landlord.

 

(e)                                 Temporary Condemnations.  Notwithstanding
any other provision to the contrary contained in this Article 13, in the event
of a temporary Condemnation, this Lease shall remain in full force and effect
and Tenant shall be entitled to the Net Award allocable to such temporary
Condemnation; except that such portion of the Net Award allocable to the time
period after the expiration or termination of the Term of this Lease shall be
paid to Landlord.

 


14.                               INSURANCE:


 

(a)                                 Tenant shall during the term hereof, at its
cost and expense, maintain valid and enforceable insurance of the following
character:

 

27

--------------------------------------------------------------------------------


 

(i)                                     “all risks” insurance coverage against
losses by fire and lightning and other risks including, but not limited to,
boiler and machinery, flood, earthquake and terrorism, for the full insurable
replacement value of the Improvements and the Equipment, and all building
materials, equipment, machinery, appliances, furniture, furnishings and other
property which constitute part of the Leased Property, with agreed amount
endorsement or endorsements providing equivalent protection, including loss by
windstorm, hail, explosion, riot - (including riot attending a strike), civil
commotion, aircraft, vehicles, smoke damage, and vandalism and malicious
mischief, but excluding insurrections, rebellions, revolutions and civil wars,
in amounts not less than the full insurable value of all buildings and other
improvements on the Leased Property.  The term “full insurable value” as used
herein means the actual replacement cost, including the costs of debris removal,
but excluding the cost of constructing foundation, footings and excavations.

 

(ii)                                  Comprehensive general public liability
insurance covering the legal liability of Landlord and Tenant against claims for
bodily injury, death or property damage, occurring on, in or about the Leased
Property and the adjoining land or occurring as a result of ownership of
facilities located on the Leased Property or as a result of the use of products
or materials manufactured, processed, constructed or sold, or services rendered,
on the Leased Property, in the minimum amount of Three Million Dollars
($3,000,000) with respect to any one occurrence, accident or disaster or
incidence of negligence.  Coverage should include “premises/operations”,
“independent contractors”, and “blanket contractual” liabilities.  If the
insurance is provided on a claims made basis, the insured amount shall be Three
Million Dollars ($3,000,000) per claim and the coverage shall be the same as
under the occurrence form.  Any claims made policy shall provide that
(A) coverage will be continuous, (B) the retroactive date of the first claims
made policy shall be the expiration date of the preceding continuous occurrence
coverage, (C) at each renewal of the claims made coverage the retroactive date
shall not be advanced, (D) if the retroactive date is advanced or coverage is
cancelled for whatever reason, Tenant shall deliver to Landlord a certificate of
insurance showing that Tenant has purchased the extended reporting period or
supplemental tail endorsement under the previous policy extending the period for
an unlimited time, if reasonably available, during which a claim may first be
made, and (E) the certificate of insurance shall show the retroactive date.

 

(iii)                              Workmen’s compensation insurance.  Tenant
shall comply with applicable workmen’s compensation laws of the state where the
Leased Property is located, and shall maintain such insurance if and to the
extent necessary for such compliance.

 

(iv)                              Such other insurance, in such amounts and
against such risks, as is customarily maintained by operators of similar
properties.

 

28

--------------------------------------------------------------------------------


 

(v)                                 Catastrophe excess - single limit liability
insurance in the amount of Three Million Dollars ($3,000,000) with respect to
the risk referred to in clause (ii) of this Paragraph (a) of Article 14.

 

Such insurance shall be written by companies of recognized financial standing
which are rated at least AXV by national rating organizations and have a claims
paying ability rating from Standard & Poor’s Corporation of AAA or a rating from
Best’s of at least A:XIII, and are legally qualified to issue such insurance,
and are acceptable to Landlord and Landlord’s mortgagee, and shall name as the
insured parties Landlord and Tenant, any mortgagee of Landlord’s interest in the
Leased Property, with respect to the insurance listed in (ii) through (v) above
as their interests may appear.  Such insurance may provide for such reasonable
deductible amounts as are customarily provided for in insurance maintained by
operators of comparable buildings (but in no event in excess of Two Hundred
Fifty Thousand Dollars ($250,000) per occurrence, adjusted for increases in the
CPI), and may be obtained by Tenant by endorsement on its blanket insurance
policies provided that each such endorsement on the blanket insurance policy
shall provide for a reserved amount thereunder with respect to the Leased
Property so as to assure that the amount of insurance required by clause (i) of
Paragraph (a) of this Article 14 will be available notwithstanding any losses
with respect to other property covered by such blanket policy, or, if
reservation of amounts under Tenant’s blanket insurance policy is not available
under the terms of such policies, shall otherwise be acceptable to Landlord and
Landlord’s mortgagee.  Tenant may, at its cost and expense, prosecute any claim
against any insurer or contest any settlement proposed by any insurer, and
Tenant may bring any such prosecution or contest during the Term of this Lease
in the name of Landlord, Tenant or both, and Landlord will join therein at
Tenant’s request, provided that Tenant shall indemnify Landlord against any
costs or expenses which Landlord may incur in connection with such prosecution
or contest.  Notwithstanding anything in this Lease to the contrary, so long as
Tenant shall maintain Tenant’s Minimum Credit Rating, Tenant may self-insure in
order to meet any insurance requirements in this Lease.  In the event Tenant
fails, in whole or in part, to carry insurance that complies with the
requirements of this Article 14(a), Tenant shall be deemed to self-insure to the
extent of such noncompliance.

 

(b)                                Insurance claims by reason of damage or
destruction to any portion of the Leased Property shall be adjusted by Tenant,
subject to the approval of Landlord if Tenant has not maintained Tenant’s
Minimum Credit Rating, which approval Landlord agrees not to unreasonably
withhold or delay.

 

(c)                                 Every insurance policy maintained pursuant
to clause (ix) of Paragraph (a) of Article 12, or Paragraph (a) of this
Article 14 shall: (i) name Landlord and Landlord’s mortgagee, as additional
insureds as their interests may appear; (ii) contain a standard first mortgage
endorsement naming any mortgagee of Landlord’s interest in the Leased Property;
(iii) provide that in the event that Tenant has failed to maintain Tenant’s
Minimum Credit Rating, all of such proceeds shall be paid as provided in
Article 13 hereof; (iv) provide that the issuer waives all rights of subrogation
against Landlord, any successor to Landlord’s interest in the Leased Property,
and any mortgagee of Landlord’s interest in the Leased Property; (v) provide
that thirty (30) days’ prior written notice of cancellation, modification,
termination or lapse of coverage shall be given to Landlord and any mortgagee of
Landlord’s interest in the Leased

 

29

--------------------------------------------------------------------------------


 

Property and that such insurance, as to the interest of such mortgagee, shall
not be invalidated by any act or neglect of Tenant or of Landlord or any owner
of the Leased Property, nor by any foreclosure or any other proceedings relating
to the Leased Property, nor by any change in the title ownership of the Leased
Property, nor by occupation of the Leased Property for purposes more hazardous
than are permitted by such policy; and (vi) be primary and without right or
provision of contribution as to any other insurance carried by Landlord or any
other interested party; and (vii) in the event any insuring company is not
domiciled within the United States of America, include a United States Service
of Suit clause (providing any actions against the insurer by the named insured
or Landlord are conducted within the jurisdiction of the United States of
America).

 

(d)                                Except to the extent Tenant self-insures as
permitted by Article 14(a) hereof, Tenant shall deliver to Landlord upon the
execution and delivery of this Lease certificates of insurance, on an Acord 27
form for property and Acord 25 form for other insurance, signed by an authorized
insurance company representative, reasonably satisfactory to Landlord and any
mortgagee of Landlord’s interest in the Leased Property, evidencing all the
insurance which is then required to be maintained by Tenant, and Tenant shall,
within thirty (30) days prior to the expiration of any such insurance, deliver
certificates of insurance, on an Acord 25 or 27 form, as the case may be,
evidencing the renewal of such insurance, signed by an authorized insurance
company representative, evidencing the renewal of such insurance.

 

(e)                                 Tenant shall comply with all of the terms
and conditions of each insurance policy maintained pursuant to the terms of this
Lease.

 


15.                              FLNANCIAL STATEMENTS:


 

Subject to the last paragraph of this Article 15, Tenant shall furnish the
following statements to Landlord:

 

(a)                                  as soon as practicable and in any event
within one hundred fifty (150) days after the end of each fiscal year, a
consolidated statement of earnings, and a consolidated statement of changes in
financial position, a consolidated statement of stockholders’ equity, and a
consolidated balance sheet of Tenant as of the end of each such year, all in the
form as furnished by Tenant to the SEC, the Federal Deposit Insurance
Corporation (“FDIC”), the Office of the Comptroller of the Currency (“OCC”), the
Office of Thrift Supervision (“OTS”), or similar federal agency having
regulatory jurisdiction over Tenant, or, if no such jurisdiction exists, in
reasonable detail and reasonably satisfactory in scope to Landlord and certified
to Tenant as to consolidated statements by independent public accountants of
recognized standing selected by Tenant whose certificate shall be based upon an
examination conducted in accordance with generally accepted auditing standards
and the application of such tests as said accountants deem necessary in the
circumstances; and

 

(b)                                on request from Landlord, with reasonable
promptness, copies of all financial statements and copies of each Form 10-K,
Form 10-Q, Call Reports, proxy statement and registration statement (other than
preliminary proxy statements and Form S-8 registration statements), or copies of
any successor forms or statements substituted therefor, which Tenant shall file
with the SEC, the FDIC, the OCC, the OTS or any governmental agency substituted
to

 

30

--------------------------------------------------------------------------------


 

the functions of such agency, as the case may be; provided that Landlord shall
not be entitled to any registration statement or any other financial information
or statements before it becomes effective or any other document filed with a
governmental agency until it is generally available to the public.

 

So long as Tenant is Bank of America, N.A., and so long as all of the financial
information requested in Paragraphs 15(a) and (b) above is available to the
general public (at no cost, or if a cost shall be charged the same shall be
reimbursed to Landlord or Landlord’s mortgagee, as the case may be, promptly
upon invoicing) at websites maintained by either Bank of America, N.A., the SEC,
the FDIC, the OCC or the OCS, Tenant’s requirement to furnish such financial
information to Landlord shall be deemed satisfied.

 


16.                               RIGHT OF FIRST REFUSAL:


 

If at any time during the Term of this Lease, Landlord shall receive a bona fide
offer (a “Third Party Offer”) from a third party (other than a purchaser making
a bid or offer to purchase the Leased Property at any sale incidental to the
exercise of any remedy provided for in any mortgage on the Leased Property) to
purchase the Leased Property, containing terms and conditions satisfactory to
Landlord, then Landlord shall notify Tenant of such Third Party Offer, including
the identity of the offeror.  If at the time of Landlord’s receipt of the Third
Party Offer no Event of Default has occurred hereunder and is continuing, and
provided that Tenant shall not have vacated the Leased Property or subleased the
entirety thereof, then for a period of (i) sixty (60) days, if during the
Initial Term, or (ii) thirty (30) days, if during a Renewal Term, after Tenant’s
receipt of Landlord’s notice, Tenant shall have the exclusive right to accept
Landlord’s offer to purchase Landlord’s interest in the Leased Property upon the
terms and conditions set forth in the Third Party Offer.  Tenant shall exercise
such right of first refusal, if at all, by delivering its written purchase offer
to Landlord within said sixty (60) or thirty (30) day period, as the case may
be, following receipt of Landlord’s notice.  Such purchase shall occur on the
date that is at least forty-five (45) days after Landlord’s receipt of such
notice.  On the date of such purchase Landlord shall convey and assign to
Tenant, or its designee, Landlord’s interest in the Leased Property or portion
thereof against payment of the sale price therefor, in accordance and upon
compliance with the terms and conditions of the Third Party Offer and this
Lease, and Tenant’s obligation to pay Rent, shall terminate with respect to the
Leased Property conveyed to Tenant.  If Tenant fails to accept Landlord’s offer
within such sixty (60) or thirty (30) day period, as the case may be, then
Landlord shall be free, subject to the restrictions set forth in Paragraph
(g) of Article 21 hereof, to sell the Leased Property described in the Third
Party Offer at a price not less than the purchase price contained in the Third
Party Offer for a period of nine (9) months thereafter without offering such
Leased Property to Tenant. If Landlord does not convey its interest in such
Leased Property within such nine (9) month period or in the event of any
material change in the terms of the Third Party Offer, Tenant’s rights pursuant
to this paragraph shall be reinstated.  The term “material change” as used in
the preceding sentence shall include a change of identity of a third party or
its assignee, to a bank which is a substantial competitor in Tenant’s market. 
Any third party that purchases the Leased Property pursuant to this Article 16
shall take the Leased Property subject to the terms hereof, and such purchaser
shall assume Landlord’s rights and obligations under the Lease thereafter
accruing, and this Lease shall remain in full force and effect.  Landlord shall
cause any third party purchasing the Leased Property pursuant to this Article 16
to execute and deliver to Tenant a document

 

31

--------------------------------------------------------------------------------


 

confirming such third party’s assumption of Landlord’s rights and obligations
under this Lease thereafter accruing.

 


17.                               PURCHASE PROCEDURE:


 

(a)                                  In the event of the purchase of Landlord’s
interest in any Leased Property by Tenant pursuant to any provision of this
Lease, the terms and conditions of this Article 17 shall apply.

 

(b)                                 On the closing date fixed for the purchase
of Landlord’s interest in any Leased Property:

 

(i)                                   Tenant shall pay to Landlord, in lawful
money of the United States, at Landlord’s address hereinabove stated or at any
other place in the United States which Landlord may designate, the purchase
price; and

 

(ii)                                Landlord shall execute and deliver to Tenant
a limited warranty deed, assignment and/or such other instrument or instruments
as may be appropriate, which shall transfer Landlord’s interest in the Leased
Property being sold, subject to (A) Permitted Encumbrances (except, in the case
of a purchase by Tenant under Article 13 hereof, free of the lien of any
mortgage indebtedness incurred by Landlord), (B) all liens, encumbrances,
charges, exceptions and restrictions attaching to such Leased Property created
or caused by Tenant, and (C) all applicable laws, rules, regulations, ordinances
and governmental restrictions then in effect.  In the case of a purchase of
Landlord’s interest in any Leased Property by Tenant pursuant to
Paragraph (c) of Article 13 hereof, Landlord shall also pay to Tenant the Net
Award, if any.

 

(c)                                  Tenant shall pay all charges incident to
such transfer, including all recording fees, reasonable attorneys’ fees and
expenses, transfer taxes, title insurance premiums and federal, state and local
taxes, except for any net income or profit taxes of Landlord, except in the case
of a purchase by Tenant pursuant to Article 16, in which case costs will be
allocated between Landlord and Tenant in the same manner as was provided for in
the Third Party Offer.

 

(d)                                 Tenant shall pay to Landlord all Basic Rent
and Additional Rent due and payable only through the date Tenant purchases
Landlord’s interest in a Leased Property.

 


18.                              INTENTIONALLY OMITTED.


 


19.                              QUIET ENJOYMENT:


 

Upon due performance of the covenants and agreements to be performed by Tenant
under this Lease, Landlord covenants that Tenant shall and may at all times
peaceably and quietly have, hold and enjoy the Leased Property during the Term
of this Lease. Notwithstanding the preceding sentence, Landlord, Landlord’s
mortgagee, or their respective agents may enter into and inspect the Leased
Property at any reasonable time during normal business hours, upon the giving of
reasonable notice, if they take precautions not to unreasonably inconvenience
Tenant or

 

32

--------------------------------------------------------------------------------

 

any persons occupying the Leased Property in accordance with this Lease and are
accompanied by an employee or other representative of Tenant at all times during
such entry and inspection, or at any time in the event of an emergency.
Notwithstanding the foregoing, Tenant may exclude Landlord, Landlord’s mortgagee
or their respective agents from areas of the Leased Property designated as
security areas by Tenant, for example, vaults, modular vaults and automated
teller machines.

 


20.          TERMINATION:


 

In the event of the termination of this Lease as herein provided, the
obligations and liabilities of Landlord and Tenant, as the case may be, actual
or contingent, under this Lease which arose at or prior to such termination, and
which remain unpaid or unperformed, shall survive such termination.

 


21.          SUBLETTING; ASSIGNMENT:


 

(a)           Subleases Permitted.  Subject to subparagraphs (d), (e) and
(f) hereof and Article 5 hereof, Tenant may sublet the Leased Property or any
portion or portions thereof and retain any profits derived from such subleasing,
provided that (i) no Event of Default has occurred and is continuing, and
(ii) each sublease shall expressly be made subject to the terms of this Lease.

 

(b)           Assignments Permitted.  Subject to subparagraphs (d), (e) and
(f) hereof and Article 5 hereof, Tenant may assign its interest under this
Lease, provided that no Event of Default has occurred and is continuing and
provided further that such assignment shall expressly be made subject to the
terms of this Lease.

 

(c)           Restriction on Term of Sublease or Assignment.  The term of any
subletting of the Leased Property or assignment of this Lease shall not extend
beyond the Term of this Lease.  Any sublessee or assignee shall be permitted to
use the Leased Property for any lawful purpose, subject to the limitations set
forth in Article 5 hereof.

 

(d)           Tenant’s Obligations Continue.  No sublease or assignment shall
affect or reduce any obligation of Tenant or right of Landlord hereunder, and
all obligations of Tenant hereunder shall continue in full effect as the
obligations of a principal and not of a guarantor or surety, as though no
subletting or assignment had been made. For the purposes of this Lease generally
and subparagraphs (a)(iii), (iv) and (v) of Article 23 hereof in particular, the
term “Tenant” shall mean Bank of America, N.A., and not its subtenants and
assignees.

 

(e)           Conformed Copy of Sublease or Assignment.  For any sublease or
assignment from which Tenant receives more than Seventy-Five Thousand and 00/100
Dollars ($75,000.00) in annual rents, Tenant shall, within ten (10) days after
the execution of any such sublease or assignment, deliver to Landlord a
conformed copy thereof (with acknowledgements) and a conformed copy of any
short-form lease or memorandum of lease suitable for recording.

 

(f)            No Mortgages or Pledges. Neither this Lease nor the Term of this
Lease hereby demised shall be mortgaged or pledged by Tenant, nor shall Tenant
mortgage, pledge or

 

33

--------------------------------------------------------------------------------


 

assign the interest of Tenant in and to any sublease of the Leased Property or
any portion thereof or the rental payable thereunder.  Any such mortgage,
assignment or pledge, and any sublease or assignment not permitted by this
Article 21, shall be void.

 

(g)           Transfers by Landlord.  Subject to the terms of this Lease,
Landlord may assign, convey, encumber or otherwise transfer its estate, right,
title and interest hereunder or in the Leased Property or any part thereof, and
upon execution and delivery of any such assignment, conveyance or other
transfer, Landlord shall be released from its obligations hereunder.  Any such
assignment, conveyance or other transfer shall be subject to this Lease. 
Landlord shall not assign, convey or transfer its interest in the Leased
Property subject (other than by way of mortgage) to this Lease to (i) any saving
bank, savings and loan association, bank, bank holding company or Affiliate of
any of the above or (ii) more than three (3) separate transferees without the
prior written consent of Tenant.

 

Landlord shall, within thirty (30) days after the execution of any such
instrument of mortgage, assignment, conveyance or transfer, deliver written
notice thereof to Tenant. Any failure of Landlord so to deliver a notice of such
instrument shall not, however, in any way impair or affect the validity thereof.

 


22.          ADVANCES BY LANDLORD:


 

If an Event of Default has occurred and is continuing, and at any time if Tenant
fails to maintain insurance in accordance with Article 14 hereof, if Tenant
shall fail to make or perform any payment or act required by this Lease within
any applicable cure period, then Landlord may at its option make such payment or
perform such act for the account of Tenant, and Landlord shall not thereby be
deemed to have waived any default or released Tenant from any obligation
hereunder.  All amounts so paid by Landlord and all incidental costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with such payment or performance, together with interest at the
Applicable Rate from and including the date of the making of such payment or of
the incurring of such costs and expenses to and including the date of repayment,
shall be paid by Tenant to Landlord on demand.

 


23.          CONDITIONAL LIMITATIONS - EVENTS OF DEFAULT AND REMEDIES:


 

(a)            Events of Default.  Any of the following occurrences or acts
shall constitute an “Event of Default” under this Lease:

 

(i)            if Tenant shall default in making payment when due of any
installment of Basic Rent or Additional Rent, and such default shall continue
for the longer of (A) ten (10) days, or (B) five (5) days after a written notice
of such default has been delivered to Tenant; provided that Tenant shall not be
entitled to such notice more than twice during any given twelve (12) month
period; or

 

(ii)           if Tenant shall default in the due performance of any other
covenant, agreement, obligation or condition on the part of Tenant to be
performed hereunder, other than as set forth in clause (i) or clause (vii) of
this Paragraph (a), and if such default shall continue for forty-five (45) days
after

 

34

--------------------------------------------------------------------------------


 

written notice from Landlord to Tenant specifying such default and demanding
that the same be cured (or, in the case of a default which cannot be cured with
the payment of money, or with due diligence be wholly cured within such
forty-five (45) day period, if Tenant shall fail to commence to cure the same
within said forty-five (45) day period, or, having promptly so commenced to cure
the same shall fail thereafter to prosecute the curing thereof with all due
diligence, it being intended that the time within which to cure such a default
shall be extended for such period as may be necessary to complete the curing of
the same in good faith and with due diligence; or

 

(iii)          if Tenant, or any corporation succeeding to Tenant by merger,
consolidation or acquisition of all or substantially all of its assets, shall
file a petition in bankruptcy or for reorganization or for an arrangement
pursuant to the Bankruptcy Act or under any similar federal or state law now or
hereafter in effect, or shall be adjudicated a bankrupt or become insolvent or
shall make an assignment for the benefit of its creditors, or shall be unable to
pay its debts generally as they become due, or shall be dissolved, or shall
suspend payment of its obligations, or shall take any corporate action in
furtherance of any of the foregoing; or

 

(iv)          if a petition or answer shall be filed proposing the adjudication
of Tenant or any corporation succeeding to Tenant by merger, consolidation or
acquisition of all or substantially all of its assets as a bankrupt or its
reorganization pursuant to the Bankruptcy Act or any similar federal or state
law, now or hereafter in effect, and (A) Tenant or its successor corporation
shall consent to the filing thereof, or (B) such petition or answer shall not be
discharged, or denied within ninety (90) days after the filing thereof; or

 

(v)           if a receiver, trustee or liquidator (or other similar official)
shall be appointed for or take possession or charge of Tenant or any corporation
succeeding to Tenant by merger, consolidation or acquisition of all or
substantially all of its assets, or of all or substantially all of the business
or assets of Tenant or its successor corporation or of Tenant’s or its successor
corporation’s estate or interest in the Leased Property, and shall not be
discharged within ninety (90) days thereafter or if Tenant or its successor
corporation shall consent to or acquiesce in such appointment; or

 

(vi)          if the estate or interest of Tenant in the Leased Property or any
sublease thereof shall be levied upon or attached in any proceeding and such
process shall not be vacated or discharged within sixty (60) days after such
levy or attachment, unless Tenant shall be contesting such levy or attachment in
accordance with the requirements of Paragraph (d) of Article 7 hereof; or

 

(vii)        if Tenant fails to pay Landlord the purchase price of the Leased
Property pursuant to Article 17 hereof or if Tenant fails to maintain insurance
in accordance with Article 14 hereof; or

 

35

--------------------------------------------------------------------------------


 

(viii)        if, as of the time when the same shall have been made, any
material representation or warranty of Tenant to Landlord or Landlord’s
mortgagee set forth in any notice, certificate, demand, request or other
instrument delivered in connection with or pursuant to this Lease shall prove to
be incorrect or misleading in any material respect to the material detriment of
Landlord or any mortgagee of Landlord’s interest in the Leased Property.

 

(b)            Landlord’s Right to Re-enter or Terminate.  This Lease and the
Term of this Lease and estate hereby granted are subject to the limitation that
whenever an Event of Default shall have occurred and not be cured as provided
herein, subject to Paragraph (i) of this Article 23 below, Landlord may, at
Landlord’s option, elect to (i) re-enter the Leased Property, without notice,
and remove all persons and property therefrom, either by summary proceedings or
by any suitable action or proceeding at law, or otherwise, without being liable
to indictment, prosecution or damages therefor, and may have, hold and enjoy the
Leased Property, together with the appurtenances thereto and the improvements
thereon; and/or (ii) terminate this Lease at any time by giving twenty (20)
days’ notice in writing to Tenant, electing to terminate this Lease, and the
Term of this Lease shall expire at the expiration of said last mentioned
twenty (20) days’ notice as fully and completely as if said date were the date
herein originally fixed for the expiration of the Term of this Lease hereby
granted, and Tenant shall thereupon quit and peacefully surrender the Leased
Property to Landlord, with all appurtenances thereto and all improvements
thereon, without any payment therefor by Landlord, and Landlord, upon the
expiration of said last mentioned twenty (20) days’ notice, or at any time
thereafter, may re-enter the Leased Property as provided in the preceding
clause (i).

 

(c)          Payments by Tenant.  In case of any such re-entry, termination
and/or dispossession by summary proceedings or otherwise as provided in the
immediately preceding paragraph, (i) the Basic Rent and Additional Rent shall be
paid up to the time of such re-entry, dispossession and/or termination, together
with such expenses, including reasonable attorneys’ fees and expenses, as
Landlord shall incur in connection with such re-entry, termination and/or
dispossession by summary proceedings or otherwise; (ii) Landlord may in good
faith relet the Leased Property or any part or parts thereof, either in the name
of Landlord or otherwise, for a term or terms which may, at Landlord’s option,
be equal to or less than or exceed the period which would otherwise have
constituted the balance of the Term of this Lease; (iii) Tenant shall also pay
to Landlord all other damages and expenses which Landlord shall have sustained
by reason of the breach of any provision of this Lease, including, without
limitation, legal expenses, reasonable attorneys’ fees, brokerage commissions
and expenses incurred in removing Tenant’s trade fixtures or other assets from
the Leased Property, repairing and putting the Leased Property and any buildings
and improvements thereon in good order and condition and in preparing the same
for reletting, which expenses shall be paid by Tenant as they are incurred by
Landlord; (iv) Tenant shall also pay to Landlord the amount by which the Basic
Rent reserved in this Lease exceeds the net amount, if any, of the rents
collected on account of the leases of the Leased Property for each month of the
period which would otherwise have constituted the Term of this Lease (excluding
unexercised extension options), which amounts shall be paid in monthly
installments by Tenant on the respective Rent Payment Dates specified therefor,
and any suit brought to collect said amounts for any month or months shall not
prejudice in any way the rights of Landlord to collect the deficiency in any
subsequent month by a similar action or proceeding;

 

36

--------------------------------------------------------------------------------


 

and/or (v) at the option of Landlord exercised at any time, Landlord forthwith
shall be entitled to recover from Tenant as liquidated damages, in addition to
clause (i), but in lieu of and not in addition to any amount which would
thereafter have become payable under the preceding clauses (ii), (iii) and (iv),
whichever of the following sums Landlord shall elect:

 

(A)          an amount equal to the excess, if any, of the Termination Value of
a Leased Property computed as of the Termination Date over the present value of
the Fair Market Rental Value of such Leased Property for the balance of the
useful life of such Leased Property, such Fair Market Rental Value to be
determined by mutual agreement of Landlord and Tenant, or if they cannot agree
within ten (10) days of such notice, by the appraisal procedure set forth in
Paragraph (e) of Article 4 above, but without regard to any limitations imposed
with respect to Maximum Renewal Term Rent or Aggregate FMRV Rent;

 

(B)          if a Leased Property has not been sold, an amount equal to the
excess, if any, of the Termination Value of such Leased Property, computed as of
the Termination Date, over the Fair Market Purchase Value of such Leased
Property as of the Final Payment Date, such Fair Market Purchase Value to be
determined by mutual agreement of Landlord and Tenant, or if they cannot agree
within ten (10) days after such notice, by the appraisal procedure set forth in
Paragraph (e) of Article 4 above, but without regard to any limitations imposed
with respect to Maximum Renewal Term Rent or Aggregate FMRV Rent; or

 

(C)          the Termination Value of a Leased Property computed as of the
Termination Date, provided that upon payment of such amount and the amount of
any unpaid Rent referred to in clause (i) of this Article 23(c)(C), Landlord
shall assign and convey such Leased Property to Tenant, without further
consideration, in accordance with the terms and provisions of Article 17 hereof.

 

Landlord, at Landlord’s option, may make such alterations and/or decorations in
the Leased Property as Landlord, in Landlord’s sole judgment, considers
advisable and necessary for the purpose of reletting the Leased Property; and
the making of such alterations and/or decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid.

 

(d)         Receipt of Money Not a Reinstatement; No Accounting.  No receipts of
moneys by Landlord from Tenant after a termination of this Lease by Landlord
shall reinstate, continue or extend the Term of this Lease or affect any notice
theretofore given to Tenant, or operate as a waiver of the right of Landlord to
enforce the payment of rent then due or thereafter falling due, it being agreed
that after the commencement of suit for possession of the Leased Property, or
after final order or judgment for the possession of the Leased Property,
Landlord may demand, receive and collect any moneys due or thereafter falling
due without in any manner affecting such suit, order or judgment, all such
moneys collected being deemed payments on

 

37

--------------------------------------------------------------------------------


 

account of the use and occupation of the Leased Property or, at the election of
Landlord, on account of Tenant’s liability hereunder.  Subject to
subsection (c)(iv) of this Article 23, Landlord shall have, receive and enjoy as
Landlord’s sole and absolute property, without right or duty to account therefor
to Tenant, any and all sums collected by Landlord as rent or otherwise upon
reletting the Leased Property after Landlord shall resume possession thereof as
hereinbefore provided, including, without limitation upon the generality of the
foregoing, any amounts by which the sum or sums so collected shall exceed the
continuing liability of Tenant hereunder.

 

(e)           Re-Entry Not a Termination.  The word “re-enter,” as used in this
Lease, is not and shall not be restricted to its technical legal meaning, but is
used in the broadest sense.  No such taking of possession of the Leased Property
by Landlord shall constitute an election to terminate the Term of this Lease
unless notice of such intention be given to Tenant or unless such termination be
decreed by a court having jurisdiction.

 

(f)            Enforcement Costs.  If an action shall be brought for the
enforcement of any provision of this Lease, in which it shall be determined that
Landlord or Tenant was in default, the defaulting party shall pay to the
non-defaulting party all costs and other expenses which may become payable as a
result thereof, including attorneys’ fees and expenses.  If either party shall,
without fault on its part, be made a party to any litigation commenced against
the other party (a “Litigating Party”), such Litigating Party shall pay all
costs and attorneys’ fees incurred or paid by the non-litigating party in
connection with such litigation.

 

(g)           Remedies Cumulative.  No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy,
and every right and remedy shall be cumulative and in addition to any other
legal or equitable right or remedy given hereunder, or at any time existing. 
The failure of Landlord to insist upon the strict performance of any provision
or to exercise any option, right, power or remedy contained in this Lease shall
not be construed as a waiver or a relinquishment thereof for the future. 
Receipt by Landlord of any Basic Rent or Additional Rent payable hereunder with
knowledge of the breach of any provision contained in this Lease shall not
constitute a waiver of such breach (other than the prior failure to pay such
Basic Rent or Additional Rent), and no waiver by Landlord of any provision of
this Lease shall be deemed to have been made unless made under signature of an
officer of Landlord.

 

(h)           Notice of Default to Landlord.  Tenant shall give Landlord prompt
notice of any default which occurs and is continuing.

 

(i)             Limitations.  Notwithstanding the provisions set forth in this
Article 32, Landlord may not terminate this Lease in its entirety unless Tenant
shall have failed to pay one or more installments of Rent when due and payable
under this Lease, and such failure to pay continues for a period of ten
(10) days following Tenant’s receipt of written notice thereof from Landlord,
which notice shall state in all capital letters (or other prominent display)
that this Lease may be terminated if Tenant fails to promptly pay all overdue
Rent.

 


24.          NOTICES:


 

All notices and other instruments given or delivered pursuant to this Lease
shall be in writing and sent by prepaid United States registered or certified
mail, return receipt requested,

 

38

--------------------------------------------------------------------------------


 

and the giving of such notice or other communication shall be deemed to have
been given (i) when delivered by hand, (ii) on the earlier of receipt and three
(3) Business Days after being sent by first class registered or certified mail,
postage prepaid, return receipt requested, (iii) when sent by telegram or cable
or (iv) on the earlier of receipt and two (2) days after being sent by a
nationally recognized overnight courier. Copies of notices must be sent to all
of the parties listed below, together with a copy thereof sent by facsimile
transmission, if reasonable under the circumstances; provided that failure to
send a copy by facsimile transmission shall in no event cause any notice sent in
accordance with this Article 24 to be deemed improper. Landlord and Tenant shall
each have the right to specify, from time to time, as its address for purposes
of this Lease, any address and any addressee, in the continental United States,
upon giving fifteen (15) days’ written notice thereof to the other party. The
addresses of Landlord and Tenant for purposes of this Lease, until notice has
been given as above provided, shall be as follows:

 

Landlord:

 

First States Investors 4100A, LLC

 

 

c/o First States Group, L.P.

 

 

1725 The Fairway

 

 

Jenkintown, Pennsylvania 19046

 

 

Attn: Sonya A. Huffman, Senior Vice President — Operations

 

 

Attn: Edward J. Matey Jr., Senior Vice President

 

 

and General Counsel

 

 

FAX: 215.887.9856

 

 

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

 

 

1701 Market Street

 

 

Philadelphia, Pennsylvania 19103

 

 

Attn: Eric L. Stern, Esquire

 

 

FAX: 215.963.5001

 

 

 

Tenant:

 

Bank of America, N.A.

 

 

525 North Tryon

 

 

3rd Floor — Corporate Real Estate Department

 

 

NC1-023-03-03

 

 

Charlotte, North Carolina 28255

 

 

Attn: Property Services

 

 

FAX: 704.386.7339

 

 

 

with a copy to:

 

Bank of America, N.A.

 

 

901 Main Street, 68th Floor

 

 

Dallas, Texas 75202-3714

 

 

Attn: Michael F. Hord, Associate General Counsel

 

 

FAX: 214.209.0871

 

39

--------------------------------------------------------------------------------


 

with a copy to:

 

Bank of America, N.A.

 

 

525 North Tryon

 

 

4th Floor — Corporate Real Estate Department

 

 

NC1-023-04-03

 

 

Charlotte, North Carolina 28255

 

 

Attn: James Mezzanotte

 

 

FAX: 704.365.6075

 

 

 

and to:

 

Trammell Crow Corporate Services, Inc.

 

 

2850 North Federal Highway

 

 

Lighthouse Point, Florida 33064

 

 

Attn: Chuck Dunn, Senior Vice President

 

 

FAX: 954.786.4405

 


25.          ESTOPPEL CERTIFICATES:


 

At the request of either Landlord or Tenant, the other party will execute within
fifteen (15) days from the date of receipt of the request, from time to time, an
estoppel certificate substantially in the form attached hereto as Schedule D or
in such other form as may be reasonably requested by the requesting party;
provided that any request submitted by Landlord requesting an estoppel
certificate by Tenant shall be accompanied by an estoppel certificate executed
by Landlord indicating whether or not there are any then existing defaults by
Tenant under this Lease, and if so, describing said defaults.  Tenant and any
third party certifying, to the best of such party’s knowledge and belief, to the
facts (if true) described in such certificate.

 


26.          NO MERGER:


 

There shall be no merger of this Lease or of any leasehold or subleasehold
estate hereby or thereby created with the fee or any other estate or interest or
ownership interest in the Leased Property or any part thereof by reason of the
fact that the same person, firm, corporation or other entity may acquire or own
or hold, directly or indirectly, (a) this Lease or any leasehold or subleasehold
estate created hereby or thereby or any interest in this Lease or in any such
leasehold or subleasehold estate and (b) the fee estate or other estate or
interest or ownership interest in the Leased Property or any part thereof, and
this Lease shall not be terminated for any cause except as expressly provided
herein and any instrument of transfer shall so provide.

 


27.          SURRENDER:


 

(a)          Upon the expiration or earlier termination of the Term of this
Lease, or surrender of the Leased Property in accordance with Paragraph (d) of
Article 6 hereof, Tenant shall surrender the Leased Property to Landlord in the
same condition and suitable for the same use in which the Leased Property was
originally received from Landlord except as repaired, rebuilt or altered as
required or permitted by this Lease (and/or except for such Casualty damage as
Tenant shall not be required to repair or restore hereunder), and except for
ordinary wear and tear.  Tenant shall remove from the Leased Property on or
prior to such expiration or earlier termination all of Tenant’s Equipment,
except that agreed upon by Landlord and Tenant in writing, which agreement shall
be entered into at least thirty (30) days prior to the expiration or

 

40

--------------------------------------------------------------------------------


 

earlier termination of the Term of this Lease, and shall repair any damage
caused by such removal.  Property not so removed following ten (10) days’
written notice from Landlord shall become the property of Landlord, which may
cause such property to be removed from the Leased Property and disposed of, but
the cost of any such removal and disposition and of repairing any damage caused
by such removal shall be borne by Tenant.

 

(b)           Except for surrender upon the expiration or earlier termination of
the Term of this Lease, or surrender of the Leased Property in accordance with
Paragraph (d) of Article 6 hereof, no surrender to Landlord of this Lease or of
the Leased Property shall be valid or effective unless agreed to and accepted in
writing by Landlord.

 


28.          SEPARABILITY:


 

Each provision contained in this Lease shall be separate and independent and the
breach of any such provision by Landlord shall not discharge or relieve Tenant
from its obligation to perform each obligation of this Lease to be performed by
Tenant.  If any provision of this Lease or the application thereof to any person
or circumstance shall to any extent be invalid and unenforceable, the remainder
of this Lease, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision of this Lease shall be valid and shall be
enforceable to the extent permitted by law.

 


29.          BINDING EFFECT; MERGER, CONSOLIDATION AND DISPOSAL OF ASSETS:


 

(a)           Binding Effect.  All provisions contained in this Lease shall be
binding upon, inure to the benefit of and be enforceable by the respective
successors and permitted assigns and sublessees of Landlord and Tenant to the
same extent as if each such successor or assign or sublessee were named as a
party hereto.

 

(b)           Entire Agreement; Amendment.  This Lease embodies the entire
agreement between Landlord and Tenant relating to the subject matter hereof and
supersedes all prior agreements and understandings relating to such subject
matter.  Neither this Lease nor any provision hereof may be amended, modified,
waived, discharged or terminated orally, but only as expressly provided herein
or by an instrument signed by Landlord and Tenant.

 


30.          SHOWING:


 

During the one year period preceding the date on which the Term of this Lease
shall terminate or fully expire, Landlord may show the Leased Property or any
part thereof to prospective tenants or purchasers at such reasonable times
during normal business hours as Landlord may select upon reasonable prior notice
to Tenant.  The foregoing shall not apply to Vacated Properties.

 

41

--------------------------------------------------------------------------------


 


31.          NATURE OF LANDLORD’S OBLIGATIONS:


 

Anything in this Lease to the contrary notwithstanding, no recourse or relief
shall be had under any rule of law or equity, statute or constitution or by any
enforcement of any assessments or penalties, or otherwise or based on or in
respect of this Lease (whether by breach of any obligation, monetary or
non-monetary), against Landlord (or any officer or partner of Landlord or any
predecessor or successor corporation (or other entity) of Landlord), it being
expressly understood that any obligations of Landlord under or relating to this
Lease are solely obligations payable out of the Leased Property and are
compensable solely therefrom.  It is expressly understood that all such
liability is and is being expressly waived and released as a condition of and as
a condition for the execution of this Lease, and Tenant expressly waives and
releases all such liability as a condition of, and as consideration for, the
execution of this Lease.

 


32.          SUBORDINATION:


 

(a)           Subject to Landlord’s compliance with the requirements of
Paragraph 32(b) below, this Lease is and shall be subject and subordinate to all
ground or underlying leases of the Leased Property and to all mortgages that may
now or hereafter be secured upon such leases or the Leased Property and to any
and all renewals, modifications, consolidations, replacements and extensions
thereof, provided that in connection with the transfer of any interest of
Landlord in the Leased Property or any portion thereof, whether through
foreclosure or otherwise, Tenant’s possession and right to occupy the Leased
Property or any portion thereof shall not be disturbed so long as no Event of
Default shall have occurred and be continuing beyond any applicable cure period,
this Lease shall continue in full force and effect and Tenant shall attorn to
such party and shall execute, acknowledge and deliver any instrument that has
for its purpose and effect the confirmation of such attornment.

 

(b)           Landlord will provide to Tenant for execution, within thirty (30)
days following the recording of a mortgage or deed of trust encumbering a Leased
Property, a subordination, non-disturbance and attornment agreement from
Landlord’s mortgagee, substantially in the form attached hereto as Schedule F or
in another form reasonably satisfactory to Tenant and Landlord’s mortgagee, duly
executed by Landlord and such Landlord’s mortgagee.  As a condition to the
subordination of this Lease to any future mortgage or deed of trust or ground
lease, Landlord shall obtain for the benefit of Tenant a subordination,
non-disturbance and attornment agreement from the holder of such mortgage or
deed of trust or ground lease.

 


33.          ARBITRATION:


 

(a)            Approval Procedure; Dispute Resolution.  When the approval or
consent by either Landlord or Tenant is required hereunder and such approval or
consent may not be expressly withheld in such party’s sole discretion, the
parties shall proceed as follows:

 

(i)             The party requesting the approval or consent (the “Requesting
Party”) shall submit a written request for approval or consent together with
such information and supporting documentation as is reasonably required to
evaluate the request to the other party (the “Responding Party”).

 

42

--------------------------------------------------------------------------------

 

(ii)           Unless a specific time period for the Responding Party’s response
is provided for in this Lease (in which case, such specific time period shall
control), the Responding Party shall have ten (10) days to (A) approve in
writing the request as submitted, (B) approve in writing the request with
conditions, (C) deny in writing the request, or (D) respond with a written
schedule of additional information and/or documentation to be submitted by the
Requesting Party.  If the Responding Party fails to timely provide any of the
above responses, the approval or consent shall be deemed to be given as
requested.

 

(iii)                               If the Responding Party requests additional
information and/or documentation, then within five (5) days after the Requesting
Party delivers same to the Responding Party, the Responding Party shall again
respond as set forth in clause (ii) above.  If the Responding Party fails to
timely respond as set forth in clause (ii) above, the approval or consent shall
be deemed to be given as requested.

 

(iv)                              All approvals, denials, and requests for
additional documentation or information, when given, shall be in writing.

 

(b)                                 Dispute Resolution.  The parties hereby
agree to attempt to resolve all disputes and controversies arising out of or in
connection with this Lease or its interpretation, performance or breach,
promptly, equitably and in a good faith manner, through discussions and
negotiations, but failing same, the parties shall proceed as follows:

 

(i)                                     Upon the occurrence of any controversy
or dispute arising out of or relating to this Lease, or its interpretation,
performance or breaches, which the parties have not been able to resolve in the
ordinary course through discussions and negotiations within a period of thirty
(30) days after the dispute or disagreement arises, each party shall appoint a
senior officer of its management, fully authorized to settle the dispute or
disagreement, to meet at a mutually agreed time and place not later than twenty
(20) days after such appointment, to resolve such dispute or disagreement. 
Should a resolution of such dispute or disagreement not be obtained within
fifteen (15) days after a meeting of such senior officers for such purpose,
either party may then, by written notice to the other, submit the controversy or
dispute to arbitration in Charlotte, North Carolina (or in such other city as
Landlord and Tenant shall elect).  The arbitration shall be conducted under the
auspices of JAMS or its successor.  The arbitration shall be initiated by a
party by sending notice (the “Arbitration Notice”) of a demand to arbitrate by
registered or certified mail to the other party, and to JAMS.  The Arbitration
Notice shall contain a description of the subject matter of the arbitration, the
dispute with respect thereto, the amount involved, if any, and the remedy or
determination sought.  If the dispute or disagreement involves a Binding ADR
Dispute, Landlord and Tenant shall submit the matter to binding arbitration.  If
the dispute or disagreement involves a Major Dispute the parties may, but shall
not be required to submit the matter to non-binding arbitration.

 

(ii)                                  If the dispute or controversy involves the
granting, withholding or conditioning of consent or approval of a matter
described in Article 12 (Alterations) (an “Approval Matter”) or if the dispute
or controversy not involving an Approval Matter involves a total cost to either
party of One Million Dollars ($1,000,000.00) or less (a “Binding ADR Dispute”),
and if the parties shall be unsuccessful in their efforts to negotiate a
mutually satisfactory resolution of their dispute or disagreement, the parties
shall submit the matter to

 

43

--------------------------------------------------------------------------------


 

binding arbitration, and JAMS shall provide to the parties a list of three
(3) arbitrators, and each party may strike one arbitrator from such list.  The
remaining arbitrator shall serve as the arbitrator for the dispute.  The
arbitrator so selected shall furnish Landlord and Tenant with a written decision
within thirty (30) days after his or her selection.  The parties agree to
arbitrate any Binding ADR Dispute pursuant to JAMS’ Streamlined Arbitration
Rules as amended from time to time, and as modified to the extent practicable to
give effect to the agreement of the parties as stated above in this
Article 33(b)(ii).  Binding ADR Disputes shall not be conducted in person unless
either Landlord or Tenant shall request an in-person arbitration.  The decision
of the arbitrator in a Binding Dispute shall be final and shall be binding upon
the parties, and judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.

 

(iii)                               If the dispute or controversy not involving
an Approval Matter involves more than a total cost to either party of more than
One Million Dollars ($1,000,000.00) under this Lease (“Major Dispute”), and if
the parties elect to arbitrate, then JAMS shall provide a list of six
(6) available arbitrators from which each party shall select one (1) arbitrator,
and a third arbitrator shall be selected by the two (2) arbitrators so
selected.  The third arbitrator shall be a neutral arbitrator who has not acted
for either party (or its Affiliate) within the five (5) years preceding
initiation of the arbitration.  The arbitrators, so selected, shall schedule the
arbitration within sixty (60) days following the selection of the third
arbitrator, and shall render their decision within sixty (60) days after the
arbitration is concluded.  If the parties agree to arbitrate any Major Dispute,
they shall do so pursuant to JAMS’ Comprehensive Arbitration Rules, as amended
from time to time, and as modified to the extent practicable to give effect to
the agreement of the parties as stated above in this Article 33(b)(iii).  In the
instance of a Major Dispute, (A) the decision of the arbitrators shall not be
final or binding, (B) either party shall have the right to file suit de novo in
a court of competent jurisdiction, and (C) any and all statements, admissions,
or other representations made during the arbitration by either party shall be
deemed privileged, confidential and inadmissible for any and all purposes in any
such subsequent litigation.

 

(iv)                              Notwithstanding the foregoing, this Article 33
shall not apply to any disputes, controversies or breaches relating solely to
the non-payment of Rent or, unless agreed to by the parties, a Major Dispute.

 

(c)                                  Conduct of the Arbitration.  Arbitration
proceedings hereunder shall be subject to the following additional provisions:

 

(i)                                     The hearing shall be conducted on a
confidential basis without continuance or adjournment;

 

(ii)                                  Any offer made or the details of any
negotiation of the dispute subject to arbitration prior to arbitration shall not
be admissible;

 

(iii)                               Each party shall be entitled to all rights
and privileges granted by the arbitrators to the other party;

 

44

--------------------------------------------------------------------------------


 

(iv)                              In the arbitration of any Major Dispute, each
party shall be entitled to compel the attendance of witnesses or production of
documents, and for this purpose, the arbitrators shall have the power to issue
subpoenas in accordance with the law of the State of North Carolina;

 

(v)                                 In the arbitration of any Major Dispute,
each party shall have the right (upon leave of the arbitrators) to take
depositions and obtain other discovery of the scope and in the manner which the
arbitrators deem reasonably necessary to the preparation and presentation of the
party’s case;

 

(vi)                              The arbitrators shall have the power to impose
on any party such terms, conditions, consequences, liabilities, sanctions and
penalties as the deem necessary or appropriate (which shall be conclusive, final
and enforceable as the award on the merits) to compel or induce compliance with
discovery and the appearance of, or production of documents in the custody or,
any officer, director, agent or employee of a party any Affiliate of such party;

 

(vii)                           Arbitrators may not award indirect,
consequential or punitive damages or issue injunctive relief, and shall have no
power to deviate from the provisions of this Lease; and

 

(viii)                        Neither party shall be in default under this Lease
with respect to any provision hereof during the time period commencing as of the
initial notice of desire to arbitrate and ending on the date of resolution by
the arbitrators in the case of binding arbitration and ending on the date of a
final, unappealable decision of the court in all other circumstances; provided
that during said period of arbitration and/or litigation each party shall
continue to perform all duties and obligations required to be performed by such
party under this Lease and, with respect to the issue under dispute resolution,
shall maintain the status quo.

 

(d)                                 Alternative Means of Arbitration with AAA. 
In the event that JAMS or any successor shall no longer exist or if JAMS or any
successor fails to refuses to, or is legally precluded from, accepting
submission of such dispute, then the dispute shall be resolved by binding
arbitration before the American Arbitration Association (“AAA”) under the AAA’s
commercial arbitration rules then in effect.

 

(e)                                  Mediation; Litigation.  Unless the parties
mutually agree to arbitrate a Major Dispute, prior to either party commencing
litigation, the parties shall attempt to mediate such dispute.  Accordingly,
except as provided in Article 33(a)(iv), no civil action with respect to any
dispute or disagreement arising out of or relating to this Lease shall be
commenced until the matter has been submitted to JAMS, or its successor, for
mediation.  Either party may commence mediation by providing to JAMS and the
other party a written request for mediation, setting forth the subject of the
dispute and the relief requested.  The parties shall cooperate with JAMS and
with one another in selecting a mediator from JAMS’ panel of mediators, and in
scheduling the mediation proceedings.  The parties agree that they will
participate in the mediation in good faith, and that they will share equally in
its costs.  All offers, promises, conduct and statements, whether oral or
written, made in the course of the mediation by any of the parties, their
agents, employees, experts and attorneys, and by the mediator and any JAMS
employees, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any

 

45

--------------------------------------------------------------------------------


 

litigation or other proceeding involving the parties; provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation.  Either party may
seek equitable relief prior to the mediation to preserve the status quo pending
the completion of that process.  Except for such an action to obtain equitable
relief, neither party may commence a civil action with respect to the matters
submitted to mediation until after the completion of the initial mediation
session, or forty-five (45) days after the date of filing the written request
for mediation, whichever occurs first.  Mediation may continue after the
commencement of a civil action, if the parties so desire.  The provisions of
this clause may be enforced by any court of competent jurisdiction, and the
prevailing party shall be entitled to an award of all costs, fees and expenses,
including attorneys’ fees, to be paid by the party against whom enforcement is
ordered.

 


34.                               GRANTING OF EASEMENTS, ETC.:


 

If no Event of Default hereunder has occurred and is continuing, Landlord will
join with Tenant, from time to time at the request of Tenant (and at Tenant’s
sole cost and expense), and upon not less than forty-five (45) days prior
written notice, with respect to their interests in the Leased Property to
(i) sell, assign, convey or otherwise transfer an interest in any Leased
Property to any person legally empowered to take such interest under the power
of eminent domain, (ii) grant, in the ordinary course of business, easements,
licenses, rights of way and other rights and privileges in the nature of
easements, (iii) release, in the ordinary course of business, existing easements
and appurtenances which benefit any Leased Property, (iv) dedicate or transfer
unimproved portions of any Leased Property for road, highway or other public
purposes, (v) execute petitions to have any Leased Property annexed to any
municipal corporation or utility district, (vi) execute amendments to any
covenants and restrictions affecting any Leased Property and (vii) execute and
deliver any instrument, in form and substance reasonably acceptable to Landlord
and Landlord’s mortgagee, necessary or appropriate to make or confirm such
grants or releases to any person, with or without consideration, but only if
Landlord shall have received (x) a certificate of an authorized officer of
Tenant stating that such grant or release was granted in the ordinary course of
Tenant’s business, does not interfere with and is not detrimental to the conduct
of business on the Leased Property and does not materially impair the usefulness
of the Leased Property or materially impair the fair market value of the Leased
Property or materially impair Landlord’s interest in the Leased Property, (y) a
certificate stating the consideration, if any, being paid for said sale grant,
easement, license, release, dedication, transfer, right of way, petition,
amendment or other such instruments described in this Article 34, is in the
opinion of Tenant fair and adequate; and (z) a duly authorized and binding
undertaking of Tenant, in form and substance satisfactory to Landlord and
Landlord’s mortgagee, to remain obligated under this Lease and under any
instrument executed by Tenant consenting to the assignment of Landlord’s
interest in this Lease as security for indebtedness, as though such easement,
license, right-of-way or other right or privilege has not been granted or
released, and to perform all obligations of the grantor or party effecting the
release under such instrument of grant or release during the Term of this Lease.
Notwithstanding anything herein to the contrary, Tenant’s obligation to pay the
reasonable attorneys’ fees for each of Landlord and Landlord’s mortgagee in
connection with the execution and delivery of any easement or other instrument
pursuant to this Article 34 shall not exceed $5,000 for each of Landlord’s and
Landlord’s mortgagee’s counsel in any single request by Tenant for one (1) or
more related easements or other instruments. Notwithstanding anything herein to
the contrary,

 

46

--------------------------------------------------------------------------------


 

Landlord and Landlord’s mortgagee shall have a period of thirty (30) days to
review the instruments and the materials requested under this Article 34.  If
Landlord or Landlord’s mortgagee shall fail to execute any such deeds,
easements, releases or such other instruments as may be specifically requested
by Tenant in such thirty (30) day period, then Tenant may deliver to Landlord
and Landlord’s mortgagee further notice requesting the delivery of said
documents.  Tenant’s notice shall specify in capital letters and bold face type
that if Landlord or Landlord’s mortgagee shall fail to return the requested
documents within ten (10) days, or shall fail to specify what corrections need
be made to such documents or why, specifically, Landlord or Landlord’s mortgagee
objects to the delivery of such documents, then Tenant intends to deliver such
instruments to Landlord’s or Landlord’s mortgagee attorney-in-fact.  Subject to
the foregoing provision, in the event Landlord or Landlord’s mortgagee fail to
deliver any such deeds, easements, releases or other instruments within the
thirty (30) day period required above, subject to the additional ten (10) day
notice required above, then in such event, Tenant is hereby authorized to act as
the attorney-in-fact for Landlord and Landlord’s mortgagee to execute and
deliver on behalf of Landlord and Landlord’s mortgagee any all deeds, easements,
releases and other instruments required; provided that no instrument executed by
Tenant as attorney-in-fact shall contain any covenants other than quitclaim
covenants.  For purposes of this Article 34, commencing on August 31, 2004, and
on and as of each August 31 thereafter during the Term of this Lease, the
limitations on attorneys’ fees for Landlord and Landlord’s mortgagee set forth
in this Article 34 shall be calculated as the amount equal to the product
derived by multiplying $5,000 by one plus the percentage by which the CPI for
such calendar year exceeds the Base Price Index.  In the event the information
necessary to calculate this amount shall not have been published in sufficient
time to permit such calculation to be made on or before August 31 during any
year, the limitation shall be calculated by using the CPI for the latest month
for which it has been published.  After publication of the relevant information,
Landlord and Tenant shall make appropriate adjustment of the limitation.  In no
event shall the limitation on attorneys’ fees of $5,000 be reduced as a result
of any decrease in the CPI.

 


35.                               WAIVER OF TRIAL BY JURY


 

To the extent permitted by law Landlord and Tenant hereby waive trial by jury in
any litigation brought by either of the parties hereto against the other on any
matter arising out of or in any way connected with this Lease or the Leased
Property or the Improvements thereto.

 


36.                               RECORDING OF LEASE


 

Landlord and Tenant will execute, acknowledge, deliver and cause to be recorded
or filed in the manner and place required by any present or future law a
memorandum of this Lease, or, if required by law, this Lease, and all other
instruments, including, without limitation, financing statements, continuation
statements, releases and instruments of similar character, which shall be
reasonably requested by Landlord or Tenant as being necessary or appropriate in
order to protect their respective interests in the Leased Property or to publish
notice of or to create, maintain and protect or terminate or release the lien
and security interest intended to be created by any assignment of Landlord’s
interest in this Lease (and the interest of Landlord’s mortgagee in this Lease )
or any mortgage upon, and the interest of Landlord’s mortgagee in, the Leased
Property.  If either Landlord or Tenant shall fail to comply with this
paragraph, Tenant or Landlord, as the case may be, shall be and is hereby
irrevocably appointed the agent and attorney-in-fact of

 

47

--------------------------------------------------------------------------------


 

Landlord or Tenant, as the case may be, to comply therewith, but this sentence
shall not prevent any default in the observance of this Article 36 by the Tenant
from constituting an Event of Default hereunder.

 


37.                               MISCELLANEOUS:


 

(a)                                  General.  No term or provision hereof may
be amended, changed, waived, discharged or terminated orally, but only by an
instrument signed by the party against whom enforcement thereof is sought.
Landlord may not enter into any amendment, modification or supplement to any
trust-indenture, mortgage or other document with any Landlord’s mortgagee which
has a material and adverse effect on the right or obligations of Tenant
hereunder without the prior written consent of Tenant, and any such amendment,
modification or supplement executed without Tenant’s prior written consent shall
have no binding effect on Tenant hereunder. No failure, delay, forbearance or
indulgence on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, or as an acquiescence in any
breach, nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. Any provision of this Lease which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  This Lease and the
rights and obligations in respect hereof shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Pennsylvania,
except where the laws of the State where the Leased Property is located require
such State’s own law to apply.  All headings are for reference only and shall
not be considered as part of this Lease.

 

(b)                                 Attorneys’ Fees.  Notwithstanding anything
herein to the contrary, the obligation of the non-prevailing party to reimburse
the prevailing party for or to pay reasonable attorneys’ fees shall mean
reasonable attorneys’ fees actually incurred without reference to or giving
effect to N.C.G.S. Section 6-21.2(2) or any similar provision of the law of the
state in which the Leased Property is located.

 

(c)                                  Counterparts.  This Lease may be executed
in any number of counterparts, each of which shall be an original, but all of
which together shall constitute one and the same instrument.

 


38.                               TERMINATION OF ORIGINAL LEASE:


 

The Original Lease as it pertains to the Leased Property is hereby terminated
effective as of the day immediately preceding the Commencement Date of this
Lease.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant hereto have each caused this Lease to be
duly executed, under seal, and delivered in their respective names and behalfs,
as of the day and year first above written.

 

 

LANDLORD:

 

 

 

FIRST STATES INVESTORS 4100A, LLC

 

 

 

 

 

By:

 

 

Name: Sonya A. Huffman

 

Title: Vice President

 

 

 

 

 

TENANT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

Name: Michael A. Hord

 

Title: Associate General Counsel

 

--------------------------------------------------------------------------------
